Exhibit 10.1

EXECUTION VERSION

 

BARCLAYS

745 Seventh Avenue

New York, New York 10019

  

CITIGROUP GLOBAL MARKETS INC.

388 Greenwich Street

New York, New York 10013

  

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

PERSONAL AND CONFIDENTIAL

November 15, 2018

Energizer Holdings, Inc.

533 Maryville University Drive

Saint Louis, Missouri 63141

Attention: Timothy Gorman, Executive Vice President and Chief Financial Officer

Project Odin

Commitment Letter

Ladies and Gentlemen:

We are pleased to confirm the arrangements under which each of Barclays Bank PLC
(“Barclays”), Citi (as defined below) and JPMorgan Chase Bank, N.A. (“JPMCB”)
(each, a “Commitment Party” and together, the “Commitment Parties,” “we” or
“us”) is (i) exclusively (subject to Section 1 below) authorized by Energizer
Holdings, Inc., a Missouri corporation (the “Company” or “you”), to act in the
roles and capacities described herein and (ii) providing commitments in
connection with the financing for certain transactions described herein, in each
case on the terms and subject to the conditions set forth in this commitment
letter and the attached Annexes A, B, C, D and E hereto (collectively, this
“Commitment Letter”). Capitalized terms used but not defined herein have the
respective meanings given in the Annexes hereto. For purposes of this Commitment
Letter, “Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citicorp
USA, Inc., Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated hereby.

You have informed the Commitment Parties that the Company intends to consummate
the acquisition (the “Odin Acquisition”) pursuant to that certain Acquisition
Agreement, dated as of November 15, 2018, between the Company and an entity
previously identified to us as “Sigma” (the “Seller”) (together with the
schedules and exhibits thereto, the “Odin Acquisition Agreement”) of (i) certain
direct and indirect subsidiaries of the Seller and (ii) certain of the assets of
the Seller, in each case identified in the Odin Acquisition Agreement
(collectively, the “Odin Acquired Business”). You have informed us that (a) the
Odin Acquisition, (b) the payment of fees and expenses in connection with the
Odin Acquisition, (c) if the Amendment (as defined in the Facilities Fee Letter)
is determined by the Lead Arrangers (as defined below) to be required and the
Amendment Effective Date (as defined in the Facilities Fee Letter) has not
occurred on or prior to the “Closing Date” (as such term is defined in the Odin
Acquisition Agreement, the “Odin Closing Date”) the repayment of all
indebtedness under the Gamma Credit Agreement (as defined below) and (d) if the
Amendment is determined by the Lead Arrangers to be required and the Amendment
Effective Date has not occurred on or prior to the Odin Closing Date, a portion
of your ongoing working capital needs and other general corporate purposes will
be financed from the following sources:



--------------------------------------------------------------------------------

  •  

if the Amendment is determined by the Lead Arrangers to be required and the
Amendment Effective Date has not occurred on or prior to the Odin Closing Date,
senior secured credit facilities consisting of (a) a senior secured term loan B
facility (the “Backstop Term Loan B Facility”) in an aggregate principal amount
equal to $1,200 million and (b) a senior secured revolving credit facility in an
aggregate principal amount of $400 million (the “Backstop Revolving Credit
Facility” and, together with the Backstop Term Loan B Facility, the “Backstop
Credit Facilities”), having the terms set forth on Annex B;

 

  •  

(a) the issuance by the Company of common, preferred and/or other equity
securities pursuant to a registered offering (the “Equity Securities”) yielding
aggregate gross proceeds of up to $500 million or (b) if and to the extent that
gross proceeds aggregating less than $500 million are received by the Company
from the offering of the Equity Securities after the date hereof and on or prior
to the time the Odin Acquisition is consummated, borrowings by the Company of
Incremental Term Loans, having the terms set forth on Annex C (the “Odin
Incremental Loans”) under the Gamma Credit Agreement or the Backstop Credit
Facilities Documentation (as defined in Annex B), as applicable (the “Odin
Incremental Facility” and together with any Backstop Credit Facilities, the
“Senior Secured Facilities”);

 

  •  

(a) the issuance by the Company of debt securities pursuant to a Rule 144A or
other private placement (the “Notes”) in an aggregate principal amount of up to
$600 million or (b) if and to the extent that gross proceeds aggregating less
than $600 million are received by the Company from the offering of the Notes or
Takeout Notes (as defined in the Facilities Fee Letter referred to below) after
the date hereof and on or prior to the time the Odin Acquisition is consummated,
borrowings by the Company of unsecured senior increasing rate bridge loans,
having the terms set forth on Annex D (the “Bridge Loans”) under a senior
unsecured bridge facility (the “Bridge Facility”; together with the Senior
Secured Facilities, the “Facilities”); and

 

  •  

the issuance by the Company to the Seller of common stock of the Company with a
market value of approximately $312,500,000 (the “Stock Consideration”).

You have further informed us that, if we so determine, you will seek to effect
the Amendment to that certain credit agreement which is currently in the form of
the Posted Gamma Credit Agreement (as defined in Annex B) and expected to be
executed and delivered on, and effective as of, the “Closing Date” (as such term
is defined in the Gamma Acquisition Agreement (as defined below)), among the
Company, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Gamma Credit Agreement”). The Gamma Credit Agreement,
as amended or revised by the Amendment, is hereinafter referred to as the
“Amended Gamma Credit Agreement”.

1. Commitments; Titles and Roles.

Each of Barclays, Citi and JPMCB is pleased to confirm its commitment to act,
and you hereby appoint each of Barclays, Citi and JPMCB to act, as joint lead
arrangers and joint bookrunners with respect to soliciting consents to the
Amendment (collectively, and together with any Additional Agent (as defined
below) you appoint to act as a joint lead arranger with respect to the Amendment
in accordance with your Designation Right (as defined below), the “Amendment
Lead Arrangers”), each of JPMCB, Barclays and Citi is pleased to confirm its
commitment to act, and you hereby appoint each of JPMCB, Barclays and Citi to
act, as joint lead arrangers and joint bookrunners for the Backstop Credit
Facilities (collectively, and together with any Additional Agent you appoint to
act as a joint lead arranger for the

 

2



--------------------------------------------------------------------------------

Backstop Credit Facilities in accordance with your Designation Right, the
“Backstop Lead Arrangers”), each of JPMCB, Barclays and Citi is pleased to
confirm its commitment to act, and you hereby appoint each of JPMCB, Barclays
and Citi to act, as joint lead arrangers and joint bookrunners for the Odin
Incremental Facility (collectively, and together with any Additional Agent you
appoint to act as a joint lead arranger for the Odin Incremental Facility in
accordance with your Designation Right, the “Incremental Lead Arrangers”), and
each of Citi, Barclays and JPMCB is pleased to confirm its commitment to act,
and you hereby appoint each of Citi, Barclays and JPMCB to act, as joint lead
arrangers and joint bookrunners for the Bridge Facility (collectively, and
together with any Additional Agent you appoint to act as a joint lead arranger
for the Bridge Facility in accordance with your Designation Right, the “Bridge
Lead Arrangers” and, together with the Amendment Lead Arrangers, the Backstop
Lead Arrangers and the Incremental Lead Arrangers, the “Lead Arrangers”). In
addition, each of Barclays, Citi and JPMCB is pleased to advise you of its
several, but not joint, commitment to provide 33 1/3%, 33 1/3% and 33 1/3%,
respectively, of the aggregate principal amount of each of the Facilities, in
each case on the terms contained in this Commitment Letter and the availability
and funding of which is subject only to the conditions set forth in the first
paragraph of Section 2 below and in Annex E hereto. In addition, you hereby
appoint JPMCB to act as administrative agent for the Odin Incremental Facility
and any Backstop Credit Facilities (in such capacity, the “Bank Administrative
Agent”) and Citi to act as administrative agent for the Bridge Facility (in such
capacity, the “Bridge Administrative Agent”). You acknowledge and agree that
JPMCB may perform its responsibilities hereunder through its affiliate, J.P.
Morgan Securities LLC. You further agree that (i) JPMCB will have “left”
placement in any and all marketing materials or other documentation used in
connection with the Backstop Credit Facilities or other documentation used in
connection with the Backstop Credit Facilities and that Barclays and Citi will
have placement immediately to the right of JPMCB (in that order) and, in each
case, will perform the duties and exercise the authority customarily performed
and exercised by it in such role, (ii) JPMCB will have “left” placement in any
and all marketing materials or other documentation used in connection with the
Odin Incremental Facility or other documentation used in connection with the
Odin Incremental Facility and that Barclays and Citi will have placement
immediately to the right of JPMCB (in that order) and, in each case, will
perform the duties and exercise the authority customarily performed and
exercised by it in such role and (iii) Citi will have “left” placement in any
and all marketing materials or other documentation used in connection with the
Bridge Facility or other documentation used in connection with the Bridge
Facility and that Barclays and JPMCB will have placement immediately to the
right of Citi (in that order) and, in each case, will perform the duties and
exercise the authority customarily performed and exercised by them in such
roles. You further agree that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letters referred to below) will be paid in connection with the
Facilities or the Amendment unless you and we shall so agree.

Notwithstanding the foregoing, you will have the right (the “Designation
Right”), exercisable within 15 business days following the date hereof, to
appoint additional arrangers, bookrunners, co-agents or co-managers in respect
of the Amendment and the Facilities (each such arranger, bookrunner, co-agent or
co-manager, an “Additional Agent”) in a manner and with economics determined by
you in consultation with the applicable Additional Agent and reasonably
acceptable to you and such Additional Agents; provided that (a) you may not
appoint more than four (4) additional arrangers and bookrunners in respect of
the Amendment and the Facilities, (b) you may not allocate more than 22.5% of
the total economics under the Facilities Fee Letter with respect to the
Amendment and the Facilities to all Additional Agents (or their affiliates) in
the aggregate, which shall be on a pro rata basis across the Amendment and the
Facilities and shall be proportionate to the commitments assumed by such
Additional Agents under the Facilities and (c) subject to the foregoing and the
below, to the extent you appoint Additional Agents, the aggregate economics
allocated to, and the aggregate commitment amounts of, each of Barclays, Citi
and JPMCB will be reduced on a pro rata basis by the amount of the economics
allocated to, and the commitment amount of, each such Additional Agent (or its
affiliate) (it being understood that (x) the

 

3



--------------------------------------------------------------------------------

economics under the Facilities Fee Letter allocated to each of Barclays, Citi
and JPMCB will be no less than 25 5/6%, 25 5/6% and 25 5/6%, respectively, of
the total economics in respect of the Amendment and the Facilities and (y) in no
event shall the percentage of the total economics allocated to any Additional
Agent in respect of the Amendment and the Facilities exceed the percentage of
such economics allocated to Barclays, Citi or JPMCB). Upon your exercise, if
any, of the Designation Right and the execution and delivery by the Additional
Agent(s) of customary joinder documentation reasonably acceptable to you and us,
each such Additional Agent shall constitute a “Commitment Party” for all
purposes under this Commitment Letter and the Facilities Fee Letter.

Our fees for our commitment and for services related to the Amendment and the
Facilities are set forth in the fee letter entered into by the Company and the
Commitment Parties on the date hereof (the “Facilities Fee Letter”), any agency
fee letter with any Agent, and the structuring fee letter entered into by the
Company, Barclays, Citi and JPMCB on the date hereof (the “Structuring Fee
Letter”, and together with the Facilities Fee Letter and each agency fee letter
with any Agent, the “Fee Letters”).

2. Conditions Precedent.

The availability and funding of each Commitment Party’s commitments hereunder
are subject solely to the conditions set forth in Annex E hereto and the
following additional conditions: (i) either (x) the Closing (as defined in that
certain Amended and Restated Acquisition Agreement, dated as of November 15,
2018 (the “Gamma Acquisition Agreement” and the transactions contemplated
thereby, the “Gamma Acquisition”), between the Seller and the Company; the date
of such Closing being referred to herein as the “Gamma Closing Date”) shall have
occurred on the terms set forth therein without amendments, waivers or
modifications together with the funding under the Gamma Credit Agreement and the
release of the proceeds of the notes issued under the Gamma Indenture (as
defined in Annex C) and the proceeds of the notes issued under that certain
Indenture, dated as of July 6, 2018, among Energizer Gamma Acquisition B.V., as
issuer, the guarantors party thereto from time to time, The Bank of New York
Mellon Trust Company, N.A., as trustee and registrar, and The Bank of New York
Mellon, London Branch, as paying agent, in each case, from escrow or (y) the
Gamma Acquisition Agreement shall have been terminated in accordance with its
terms (including by mutual agreement of the parties thereto) (the date of any
such notice, announcement or termination, the “Gamma Termination Date”), (ii)
since September 30, 2018, there has not been any event, change or circumstance
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect (as defined in the Odin Acquisition Agreement
as in effect on the date hereof) on the Business (as defined in the Odin
Acquisition Agreement) and (iii) (A) in the case of the Backstop Credit
Facilities, the execution and delivery by all parties thereto of the Backstop
Credit Facilities Documentation (as defined in Annex B hereto), (B) in the case
of the Odin Incremental Facility, the execution and delivery by all parties
thereto of the Odin Incremental Facility Documentation (as defined in Annex C
hereto) and (C) in the case of the Bridge Facility, the execution and delivery
by all parties thereto of the Bridge Facility Documentation (in each case, as
defined in Annex D hereto) (collectively, the “Facilities Documentation”), to be
negotiated and prepared in a manner consistent with this Commitment Letter.

Notwithstanding anything in this Commitment Letter, the Fee Letters, the
Facilities Documentation or any other agreement or other undertaking concerning
the financing of the Odin Acquisition to the contrary, the Facilities
Documentation shall not contain any conditions precedent to the availability of
the Facilities on the Closing Date other than the conditions precedent expressly
set forth in the first paragraph of this Section 2 and in Annex E hereto, and
the terms of the Facilities Documentation will be such that they do not impair
the availability of the Facilities on the Closing Date if such conditions are
satisfied or waived by the Commitment Parties (it being understood that, to the
extent that any security interest in the Collateral (other than, to the extent
required by this Commitment Letter (including the Annexes thereto), any
Collateral the security interest in which may be perfected by the filing of a
UCC financing statement

 

4



--------------------------------------------------------------------------------

or the delivery of certificated equity interests of any wholly-owned material
U.S. restricted subsidiaries of the Company (to the extent required by this
Commitment Letter (including the Annexes thereto); provided that, to the extent
that you have used commercially reasonable efforts to procure the delivery
thereof prior to or on the Closing Date, certificated equity interests of
subsidiaries of the Odin Acquired Business will only be required to be delivered
on the Closing Date pursuant to the terms set forth above if such certificates
are actually received from the Odin Acquired Business) is not perfected on the
Closing Date after your use of commercially reasonable efforts to do so (without
undue burden or cost), the perfection of such security interest will not
constitute a condition precedent to the availability of the Backstop Credit
Facilities on the Closing Date but such security interest will be required to be
perfected within 90 days after the Closing Date (or such longer period as agreed
to by the Bank Administrative Agent), subject to arrangements mutually agreed by
the Bank Administrative Agent and the Company and subject to extensions thereof
in the discretion of the Bank Administrative Agent).

Notwithstanding anything in this Commitment Letter, the Fee Letters, the
Facilities Documentation or any other agreement or other undertaking concerning
the financing of the Odin Acquisition to the contrary, the only representations
and warranties the accuracy of which will be a condition to the availability of
the Facilities on the Closing Date will be (i) the representations and
warranties made by or with respect to the Odin Acquired Business in the Odin
Acquisition Agreement that are material to the interests of the Lead Arrangers
or Lenders, in their capacities as such, but only to the extent that you (or
your affiliates) have the right to terminate your (or their) obligations under
the Odin Acquisition Agreement or to decline to consummate the Odin Acquisition
(in each case, in accordance with the terms of the Odin Acquisition Agreement)
as a result of a breach of such representation or warranty (the “Specified
Acquisition Agreement Representations”) and (ii) the Specified Representations
(as defined below). As used herein, the term “Specified Representations” means
representations made by the Company and each Guarantor relating to existence;
organizational power and authority to enter into the Facilities Documentation;
due authorization, execution, delivery and enforceability (as they relate to the
Loan Parties (as defined in Annex B)) of the Facilities Documentation; solvency
of the Company and its subsidiaries on a consolidated basis on the Closing Date
after giving effect to the transactions contemplated herein (with solvency to be
defined in a manner consistent with Annex I to Annex E); no conflicts of the
Facilities Documentation with charter documents of the Loan Parties or
agreements governing debt for borrowed money in an aggregate principal or
committed amount in excess of $100,000,000; Federal Reserve margin regulations;
the Investment Company Act; the use of loan proceeds not violating FCPA and
other anti-corruption laws, OFAC and other applicable sanctions laws; the
Patriot Act; status of the Facilities as senior debt; and in the case of the
Backstop Credit Facilities and the Incremental Facility, the creation,
perfection and priority (subject to the preceding paragraph and to agreed-upon
permitted liens consistent with the Revised Gamma Credit Agreement Terms (as
defined in Annex B)) of the security interests granted in the Collateral (but
excluding any Collateral acquired in the Odin Acquisition). This paragraph, and
the provisions herein, shall be referred to as the “Limited Conditionality
Provisions”.

3. Syndication.

The Lead Arrangers intend, and reserve the right, to syndicate the Facilities to
the Backstop Lenders (as defined in Annex B), the Odin Incremental Lenders (as
defined in Annex C) and the Bridge Lenders (as defined in Annex D)
(collectively, the “Lenders”) promptly following the date hereof, and you
acknowledge and agree that the commencement of syndication will occur in the
discretion of the Lead Arrangers. The Lead Arrangers will select the Lenders
under the Facilities in consultation and coordination with you; provided that
the Lead Arrangers will not syndicate to those banks, financial institutions and
other institutional lenders separately identified in writing by you to us prior
to the date hereof or any competitors of the Company or the Odin Acquired
Business that are operating companies and are separately identified in writing
by you to us from time to time (it being understood that,

 

5



--------------------------------------------------------------------------------

notwithstanding anything herein to the contrary, in no event shall a designation
after the date hereof apply retroactively to disqualify any parties that have
previously acquired an assignment or participation interest hereunder or under
the Facilities that is otherwise permitted hereunder, but upon the effectiveness
of such designation, any such party may not acquire any additional commitments,
loans or participations) and, in the case of such competitors, their “Known
Affiliates” (as defined in the Posted Gamma Credit Agreement) (collectively,
“Disqualified Lenders”). Each reference to “syndication” herein shall be deemed
to include a reference to the arrangement of the Amendment and to managing the
Amendment process. The Lead Arrangers will lead the syndication in consultation
and coordination with you, including determining the timing of all offers to
potential Lenders, any title of agent or similar designations or roles awarded
to any Lender, the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be paid to the Lead
Arrangers pursuant to the terms of this Commitment Letter and the Facilities Fee
Letter. The Lead Arrangers will, in consultation and coordination with you,
determine the final commitment allocations and will notify the Company of such
determinations. You agree to use commercially reasonable efforts to ensure that
the Lead Arrangers’ syndication efforts benefit from the existing lending
relationships of the Company and its subsidiaries. To facilitate an orderly and
successful syndication of the Facilities, you agree that, until the earliest of
(x) the termination of the syndication as determined by the Lead Arrangers and
(y) 60 days after the Closing Date, the Company will not, and will use
commercially reasonable efforts to ensure that the Odin Acquired Business will
not (subject to, and to the extent not in contravention of, the Odin Acquisition
Agreement), syndicate or issue, attempt to syndicate or issue, or announce or
authorize the announcement of the syndication or issuance of or engage in any
material discussions concerning the syndication or issuance of, any debt
facility or debt, equity or equity-linked security (including, without
limitation, any debt or preferred equity security convertible into common stock)
of the Company or the Odin Acquired Business or any of their respective
subsidiaries, including any refinancings, replacements or renewals of any debt
facility or any debt, equity or equity-linked security of the Company or the
Odin Acquired Business or any of their respective subsidiaries if such activity
would reasonably be expected to have a detrimental effect on the syndication of
the Facilities, other than (a) the Amendment, (b) the Facilities, (c) the Equity
Securities, (d) the Notes, (e) any debt incurred in connection with
sale-leasebacks by the Company, the Odin Acquired Business or their respective
subsidiaries, (f) ordinary course lease, purchase money debt and equipment
financings and similar obligations, (g) ordinary course letter of credit
facilities, overdraft protection and short term working capital facilities,
factoring arrangements, hedging and cash management arrangements,
(h) intercompany debt among the Company and its subsidiaries or among the Seller
and the Odin Acquired Business and their respective subsidiaries and (i) any
other financing agreed by the Lead Arrangers, such agreement not to be
unreasonably withheld, delayed or conditioned.

Until the earliest of (x) the termination of the syndication as determined by
the Lead Arrangers and (y) 60 days after the Closing Date, you agree to, and, to
the extent necessary and practical and subject to and not in contravention of,
the terms of the Odin Acquisition Agreement, you agree to use commercially
reasonable efforts to cause the Odin Acquired Business to, cooperate with the
Lead Arrangers in all syndication efforts, including in connection with (i) the
preparation of one or more information packages for the Facilities regarding the
business, operations and financial projections of the Company and the Odin
Acquired Business (collectively, the “Confidential Information Memorandum”)
including, without limitation, all customary information relating to the
transactions contemplated hereunder prepared by or on behalf of the Company
deemed reasonably necessary by the Lead Arrangers to complete the syndication of
the Facilities, and (ii) the preparation of one or more customary information
packages for the Facilities reasonably acceptable in format and content to the
Lead Arrangers (collectively, the “Lender Presentation”) and the presentation of
such Lender Presentation to, and participation in meetings and other
communications with, prospective Lenders or agents in connection with the
syndication of the Facilities (including, to the extent necessary and practical,
a reasonable number of meetings between senior management and representatives,
with appropriate seniority and expertise, of the

 

6



--------------------------------------------------------------------------------

Company with prospective Lenders and participation of such persons in meetings
upon reasonable advance notice and at mutually agreed times). In addition, you
agree to use commercially reasonable efforts to obtain, prior to the launch of
syndication, (a) a public corporate family rating from Moody’s Investors
Service, Inc. (“Moody’s”) for the Company after giving effect to the Odin
Acquisition and the other transactions contemplated hereunder and any other
material recent or pending transaction or financing, (b) a public corporate
credit rating from Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global Inc. (“S&P”), for the Company after giving effect to the Odin Acquisition
and the other transactions contemplated hereunder and any other material recent
or pending transaction or financing and (c) a public credit rating for each of
the Backstop Term Loan B Facility, the Odin Incremental Facility, the Bridge
Facility and the Notes from each of Moody’s and S&P. It is agreed that, nothing
contained in this Commitment Letter shall require you to provide any information
to the extent that the provision thereof would violate any attorney-client
privilege, law, rule or regulation, or any obligation of confidentiality binding
on you, the Odin Acquired Business or your or its respective affiliates;
provided that (x) in the case of any confidentiality obligation, you shall have
used commercially reasonable efforts to obtain consent to provide such
information and (y) you shall notify us if any such information is being
withheld as a result of any such obligation of confidentiality (but solely if
providing such notice would not violate such confidentiality obligation) and you
shall use your commercially reasonable efforts to communicate the applicable
information in a way that would not violate the applicable obligation or risk
waiver of such privilege. You will be solely responsible for the contents of any
such Confidential Information Memorandum, Lender Presentation and related
materials (other than, in each case, any information contained therein that has
been provided for inclusion therein by the Commitment Parties solely to the
extent such information relates to the Commitment Parties) and all other
information, documentation or materials delivered to the Lead Arrangers in
connection therewith (collectively, the “Information”) and you acknowledge that
the Commitment Parties will be using and relying upon the Information without
independent verification thereof. You agree that Information regarding the
Facilities and Information provided by the Company and the Odin Acquired
Business or their respective representatives to the Lead Arrangers in connection
with the Facilities (including, without limitation, draft and execution versions
of the Facilities Documentation, the Confidential Information Memorandum, the
Lender Presentation, publicly filed financial statements, and draft or final
offering materials relating to contemporaneous securities issuances by the
Company) may be disseminated to potential Lenders and other persons through one
or more internet sites (including an IntraLinks, SyndTrak or other electronic
workspace (the “Platform”)) created for purposes of syndicating the Facilities
or otherwise, in accordance with the Lead Arrangers’ standard syndication
practices, and you acknowledge that each Lead Arranger and its affiliates will
not be responsible or liable to you or any other person or entity for damages
arising from the use by others of any Information or other materials obtained on
the Platform, except, in the case of damages to you but not to any other person,
to the extent such damages are found by a final, non-appealable judgment of a
court of competent jurisdiction to arise from the gross negligence, bad faith or
willful misconduct of such Lead Arranger or (A) any of its controlled
affiliates, (B) any of the respective directors or employees of such Lead
Arranger or its controlled affiliates or (C) the respective advisors or agents
of such Lead Arranger or its controlled affiliates, in the case of this clause
(C), acting at the instructions of such Lead Arranger or its controlled
affiliates. Notwithstanding the Lead Arrangers’ right to syndicate the
Facilities and receive commitments with respect thereto, or anything otherwise
contained in this Commitment Letter it is agreed that (x) the syndication of, or
receipt of commitments or participations in respect of, all or any portion of
the Commitment Parties’ commitments hereunder prior to the Closing Date, (y) the
obtaining of the ratings referenced above and (z) the compliance with any of the
other provisions set forth in clauses (i) and (ii) of this paragraph above,
shall not be a condition to the Commitment Parties’ commitments hereunder and,
unless you otherwise agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the Closing
Date has occurred. Without limiting your obligations to assist as set forth
herein, it is understood that the commitments hereunder are

 

7



--------------------------------------------------------------------------------

not conditioned upon the syndication of, or receipt of commitments or
participations in respect of, the Facilities and in no event shall the
commencement or successful completion of syndication or the obtaining of ratings
constitute a condition to the availability of the Facilities on the Closing
Date.

You acknowledge that certain of the Lenders may be “public side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Company, the Seller (including the Odin Acquired Business) or their
respective affiliates or any of its or their respective securities) (each, a
“Public Lender”). At the request of the Lead Arrangers, you agree to assist,
and, with respect to the Odin Acquired Business, to the extent necessary and
practical and subject to and not in contravention of the terms of the Odin
Acquisition Agreement, use commercially reasonable efforts to cause the Odin
Acquired Business to assist, in the preparation of an additional version of the
Confidential Information Memorandum and the Lender Presentation to be used by
Public Lenders that does not contain material non-public information concerning
the Company, the Seller (including the Odin Acquired Business) or their
respective affiliates or securities. It is understood that in connection with
your assistance described above, at the request of the Lead Arrangers, you will
provide, and cause all other applicable persons to provide (including subject to
and not in contravention of the terms of the Odin Acquisition Agreement using
commercially reasonable efforts to cause the Odin Acquired Business to provide)
authorization letters to the Lead Arrangers authorizing the distribution of the
Information to prospective Lenders, and containing a representation to the Lead
Arrangers that the public-side version does not include material non-public
information about the Company, the Seller (including the Odin Acquired Business)
or their respective affiliates or its or their respective securities. In
addition, you will clearly designate as such all Information provided to the
Lead Arrangers by or on behalf of the Company or the Odin Acquired Business
which is suitable to make available to Public Lenders. You acknowledge and agree
that the following documents may be distributed to Public Lenders, unless you
advise the Lead Arrangers in writing (including by email) within a reasonable
time prior to their intended distributions that such documents should only be
distributed to prospective Lenders that are not Public Lenders: (a) drafts and
final versions of the Facilities Documentation and the Amendment;
(b) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as a lender meeting invitation, allocations and funding and
closing memoranda); and (c) term sheets and notification of changes in the terms
of the Amendment and the Facilities.

4. Information.

You represent and covenant that (i) to your knowledge in the case of Information
relating to the Odin Acquired Business, all written Information (other than
financial projections and other forward-looking information and information of a
general economic or industry specific nature) provided directly or indirectly by
the Company to the Lead Arrangers or the Lenders in connection with the
transactions contemplated hereunder is and will be, when furnished and when
taken as a whole and giving effect to all supplements thereto (taken in
combination with the information contained in your filings with the U.S.
Securities and Exchange Commission), complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
materially misleading and (ii) the financial projections and other
forward-looking information that have been or will be made available to the Lead
Arrangers or the Lenders in connection with the transactions contemplated
hereunder by or on behalf of the Company have been and will be prepared in good
faith based upon assumptions that are believed by the preparer thereof to be
reasonable at the time such financial projections and other forward-looking
information are furnished to the Lead Arrangers or the Lenders, it being
understood and agreed that financial projections are not a guarantee of
financial performance and are subject to significant uncertainties and
contingencies, no assurance can be given that any party’s projections may be
realized, and actual results may differ from financial projections and such
differences may be material. You agree that if, at any time prior to the later
of (x) the Closing Date and (y) the

 

8



--------------------------------------------------------------------------------

Successful Syndication (as defined in the Facilities Fee Letter) of the
Facilities, any of the representations in the preceding sentence would be
incorrect in any material respect if the Information and financial projections
were being furnished, and such representations were being made, at such time
(prior to the Closing Date, to your knowledge with respect to information,
projections and other forward looking information relating to the Odin Acquired
Business), then you will (or, prior to the Closing Date, with respect to
information relating to the Odin Acquired Business, use commercially reasonable
efforts, to the extent practical and appropriate and subject to and not in
contravention of the Odin Acquisition Agreement, cause the Odin Acquired
Business to) promptly supplement, or cause to be supplemented, the Information
and financial projections so that such representations (prior to the Closing
Date, to your knowledge with respect to the Odin Acquired Business) will be
correct in all material respects under those circumstances. Notwithstanding
anything set forth above, the accuracy of the foregoing representations and
warranties, whether or not cured or supplemented, and any obligation to
supplement the information and projections shall not be a condition to the
obligations of the Commitment Parties and the Lead Arrangers hereunder.

5. Indemnification and Related Matters.

In connection with arrangements such as this, it is the Commitment Parties’
policy to receive indemnification. You agree to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

6. Assignments; Amendments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. Each of the
Commitment Parties, after consultation and in coordination with you, may assign
its commitments and agreements hereunder, in whole or in part, to any of its
affiliates (provided that such affiliates agree to abide by the confidentiality
provisions of Section 7 of this Commitment Letter) and, as provided above, to
any Lender prior to the Closing Date; provided that, except for any assignment
to an Additional Agent pursuant to Section 1 of this Commitment Letter, any
assignment by a Commitment Party to any potential Lender made prior to the
Closing Date shall not relieve such Commitment Party of its obligations set
forth herein to fund on the Closing Date that portion of the commitments so
assigned. Neither this Commitment Letter nor any Fee Letter may be amended or
any term or provision hereof or thereof waived or otherwise modified except by
an instrument in writing signed by each of the parties hereto or thereto, as
applicable, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto or
thereto, as applicable.

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letters and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement may not be disclosed to any third party or
circulated or referred to publicly without the prior written consent of the
Commitment Parties party thereto; provided that we hereby consent to your
disclosure of (i) this Commitment Letter, the Fee Letters and such
communications and discussions to the Company’s and (on a redacted basis
reasonably satisfactory to the Lead Arrangers with respect to the Facilities Fee
Letter and Barclays, Citi and JPMCB with respect to the Structuring Fee Letter)
the Seller’s and the Odin Acquired Business’s directors, employees, agents,
accountants, attorneys, independent auditors and other advisors who are directly
involved in the consideration of the Facilities and who have been informed by
you of the

 

9



--------------------------------------------------------------------------------

confidential nature of such advice and this Commitment Letter and the Fee
Letters and are instructed to keep such information confidential in accordance
with the provisions of this paragraph, (ii) pursuant to the subpoena or order of
any court or judicial, administrative or legislative body, committee or agency
in any pending legal or administrative proceeding, or otherwise as required by
applicable law, stock exchange requirement or compulsory legal process (in which
case you agree to inform us promptly thereof prior to such disclosure to the
extent practicable and not prohibited by law, rule or regulation) or required or
requested by governmental and/or regulatory authorities (in which case you agree
to inform us promptly thereof prior to such disclosure to the extent practicable
and not prohibited by law), (iii) this Commitment Letter (but not the Fee
Letters other than the existence thereof) may be disclosed in any prospectus,
offering memorandum or any other syndication or marketing materials relating to
the offering of the securities or in such filings as you may determine is
advisable to comply with the requirements of the U.S. Securities and Exchange
Commission and the other applicable regulatory authorities, (iv) the aggregate
amount of fees payable under the Fee Letters may be disclosed as part of pro
forma information, projections or generic disclosure regarding sources and uses
for closing of the Odin Acquisition (but without disclosing any specific fees,
market flex or other economic terms set forth therein or to whom such fees or
other amounts are owed), (v) to a court, tribunal or any other applicable
administrative agency or judicial authority in connection with the enforcement
of your rights hereunder (vi) the existence of the Commitment Letter and the
information contained in Annexes B, C and D to Moody’s and S&P or any other
rating agency, and (vii) with our prior written consent (not to be unreasonably
withheld, delayed or conditioned). The terms of this paragraph shall cease to
apply (except in respect of the Fee Letter) after this Commitment Letter has
been accepted by you to the extent it has become publicly available as a result
of disclosure in accordance with clause (iii) of this paragraph. Otherwise, the
terms of this paragraph as they relate to this Commitment Letter (but not the
Fee Letters) shall terminate two years from the date of this Commitment Letter.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you or any of your respective
subsidiaries or affiliates; provided that nothing herein will prevent any
Commitment Party from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees (except with respect to any routine or
ordinary course audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority) to inform you prior to such disclosure to the extent practicable and
not prohibited by law, rule or regulation), (b) upon the request or demand of
any regulatory authority having jurisdiction over such person or any of its
affiliates (in which case such person agrees to (except with respect to any
audit or examination conducted by bank accountants or any governmental
regulatory authority exercising examination or regulatory authority) inform you
promptly thereof prior to such disclosure to the extent practicable and not
prohibited by law, rule or regulation), (c) to the extent that such information
is publicly available or becomes publicly available other than by reason of
improper disclosure by such person, (d) to the extent that such information was
already in such Commitment Party’s possession and is not, to such Commitment
Party’s knowledge, subject to any existing confidentiality obligations that
would prohibit such disclosure or was independently developed by such Commitment
Party, (e) to such person’s affiliates and such person’s and its affiliates’
respective officers, directors, partners, members, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information and on a confidential basis and are instructed to keep such
information confidential in accordance with the provisions of this paragraph,
(f) to potential and prospective Lenders, participants and any direct or
indirect contractual counterparties to any swap or derivative transaction
relating to the Company and its obligations under the Facilities, in each case,
who agree to be bound by similar confidentiality provisions (including, for the
avoidance of doubt, by means of a click-through or otherwise), (g) to Moody’s
and S&P; provided that such information is limited to Annexes B, C and D and is
supplied only on a confidential basis after consultation with you or (h) for
purposes of establishing a “due diligence”

 

10



--------------------------------------------------------------------------------

defense. Each Commitment Party’s obligation under this paragraph shall remain in
effect until the earlier of (i) two years from the date hereof and (ii) the date
any definitive Facilities Documentation is entered into by the Commitment
Parties, at which time any confidentiality undertaking in the definitive
Facilities Documentation shall supersede this provision. Notwithstanding any of
the foregoing, each Commitment Party may disclose the existence of the
Facilities and customary information about the Facilities to market data
collectors, similar services providers to the lending industry, and service
providers to the Commitment Parties in connection with the administration and
management of the Facilities and the other loan documents.

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party, together with its respective affiliates
(each, collectively, a “Commitment Party Group”), is a full service financial
services firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, investment research, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, each Commitment Party Group may make or hold a broad array of
investments and actively trade debt and equity securities (or related derivative
securities) and/or financial instruments (including bank loans) for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities and/or instruments. In addition, each
Commitment Party Group may at any time communicate independent recommendations
and/or publish or express independent research views in respect of such debt and
equity securities or other financial instruments. Such investment and other
activities may involve securities and instruments of you, the Seller or the Odin
Acquired Business or its affiliates, as well as of other entities and persons
and their affiliates which may (i) be involved in transactions arising from or
relating to the engagement contemplated by this Commitment Letter, (ii) be
customers or competitors of you, the Seller or the Odin Acquired Business or its
affiliates, or (iii) have other relationships with you, the Seller or the Odin
Acquired Business or its affiliates. In addition, each Commitment Party Group
may provide investment banking, underwriting and financial advisory services to
such other entities and persons. Each Commitment Party Group may also co-invest
with, make direct investments in, and invest or co-invest client monies in or
with funds or other investment vehicles managed by other parties, and such funds
or other investment vehicles may trade or make investments in your securities or
those of such other entities. The transactions contemplated by this Commitment
Letter may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph. Although each Commitment Party Group
in the course of such other activities and relationships may acquire information
about the transaction contemplated by this Commitment Letter or other entities
and persons which may be the subject of the transactions contemplated by this
Commitment Letter, no Commitment Party Group shall have any obligation to
disclose such information, or the fact that such Commitment Party Group is in
possession of such information, to you or to use such information on the
Company’s behalf.

Consistent with their respective policies to hold in confidence the affairs of
its customers, no Commitment Party Group will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter to any other companies, or use such information in connection with the
performance by such Commitment Party Group of services for any other companies.
Furthermore, you acknowledge that no Commitment Party Group and none of their
respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

Each Commitment Party Group may have economic interests that conflict with
yours, or those of your equity holders and/or affiliates. You agree that each
Commitment Party Group will act under this

 

11



--------------------------------------------------------------------------------

Commitment Letter as an independent contractor and that nothing in this
Commitment Letter or the Fee Letters or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Commitment Party Group and you or your equity holders or affiliates.
You acknowledge and agree that the transactions contemplated by this Commitment
Letter and the Fee Letters (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the
Commitment Party Groups, on the one hand, and you on the other, and in
connection therewith and with the process leading thereto, (i) no Commitment
Party Group has assumed an advisory or fiduciary responsibility in favor of you
or your equity holders or affiliates with respect to the financing transactions
contemplated hereby, or in each case, the exercise of rights or remedies with
respect thereto or the process leading thereto (irrespective of whether such
Commitment Party has advised, is currently advising or will advise you, your
equity holders or your affiliates on other matters) or any other obligation to
you except the obligations expressly set forth in this Commitment Letter and the
Fee Letters and (ii) each Commitment Party Group is acting solely as a principal
and not as the agent or fiduciary of you, your management, equity holders,
affiliates, creditors or any other person. You acknowledge and agree that you
have consulted your own legal and financial advisors to the extent you deemed
appropriate and that you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto. You
agree that you will not claim that any Commitment Party Group has rendered
advisory services of any nature or respect, or owes you a fiduciary or similar
duty, in connection with the transactions contemplated by this Commitment Letter
or the process leading thereto.

As you know, you have retained Barclays Capital Inc. as financial advisor (in
such capacity, the “Financial Advisor”) in connection with the Odin Acquisition.
You agree to (and each Additional Agent acknowledges) such retention and you
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Financial Advisor and, on the other hand,
our and our affiliates’ relationships with you as described and referred to
herein. Nothing in this Commitment Letter imposes any obligation on you to pay
any fee in connection with such retention.

In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning you and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to the Commitment Parties hereunder.

In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice. Notwithstanding anything herein to the contrary, you and we
(and each of your employees, representatives and other agents) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the Facilities and all materials of any kind (including opinions or
other tax analyses) that are provided to you or us relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure will remain subject to the confidentiality provisions
hereof (and the foregoing sentence will not apply) to the extent reasonably
necessary to enable the parties hereto, their respective affiliates, and their
respective affiliates’ directors and employees to comply with applicable
securities laws. For this purpose, “tax treatment” means the income tax
treatment, and “tax structure” is limited to any facts relevant to the income
tax treatment of the transactions contemplated by this Commitment Letter but
does not include information relating to the identity of the parties hereto or
any of their respective affiliates.

 

12



--------------------------------------------------------------------------------

9. Miscellaneous.

Each Commitment Party’s commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Odin Acquisition, (ii) your
written notice to the Lead Arrangers of, or your public announcement of, the
abandonment of the Odin Acquisition, (iii) the termination of the Odin
Acquisition Agreement in accordance with its terms, (iv) 5:00 p.m. New York City
time on March 15, 2019 (the “Outside Date”); provided, however, that the Outside
Date shall be extended to July 31, 2019 if, as of March 15, 2019, the Gamma
Closing Date shall not have occurred due to the commencement by the European
Commission of a “Phase II” competition review, (v) with respect to the Backstop
Credit Facilities only, the occurrence of the Amendment Effective Date and
(vi) with respect to the Backstop Credit Facilities only, the occurrence of the
Gamma Termination Date. Subject to the provisions of the next paragraph and the
terms of the Fee Letters, you may terminate this Commitment Letter and/or each
Commitment Party’s commitments hereunder. In addition, each Commitment Party’s
commitments hereunder (x) to provide and arrange the Odin Incremental Facility
will be reduced to the extent described herein by any issuance of the Equity
Securities (in escrow or otherwise) and other events as described in Annex C and
(y) to provide and arrange the Bridge Facility will be reduced to the extent
described herein by any issuance of the Notes or Takeout Notes (in escrow or
otherwise) and other events as described in Annex D.

The provisions set forth in the Fee Letters and under Sections 3, 4, 5
(including Annex A), 6, 7 and 8, and this Section 9 will remain in full force
and effect regardless of whether the definitive Facilities Documentation is
executed and delivered. The provisions set forth under Sections 5 (including
Annex A), 6, 7 and 8, and this Section 9 and the fee and expense reimbursement
provisions of the Fee Letters will remain in full force and effect
notwithstanding the expiration or termination of this Commitment Letter or the
Commitment Parties’ commitments and agreements hereunder; provided that such
provisions relating to confidentiality, indemnification and reimbursement shall
terminate and be superseded by the terms of the Facilities Documentation to the
extent covered thereby and to the extent such Facilities Documentation becomes
effective.

Notwithstanding anything in Section 7 to the contrary, the Lead Arrangers may
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information on the Internet or
World Wide Web as they may choose, and circulate similar promotional materials,
after the closing of the Odin Acquisition in the form of a “tombstone” or
otherwise describing the names of you and your affiliates, and the amount and
type of financing for and closing date of the Odin Acquisition, all at expense
of the Lead Arrangers.

Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising with respect to this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letters will be heard
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state or federal
court located in the Borough of Manhattan in the City of New York, and each
party hereto agrees to submit to the exclusive jurisdiction of, and to venue in,
such court. Any right to trial by jury with respect to any action or proceeding
arising in connection with or as a result of the Commitment Parties’ commitments
or agreements or any matter referred to in this Commitment Letter or the Fee
Letters is hereby waived by the parties hereto and thereto. This Commitment
Letter and the Fee Letters will be governed by and construed in accordance with
the laws of the State of New York without regard to principles of conflicts of
laws that would otherwise direct the application of the laws of any other
jurisdiction; provided, however, that (i) the interpretation of the definition
of Material Adverse Effect (as defined in the Odin Acquisition Agreement) and
whether or not a Material Adverse Effect has occurred, (ii) the determination of
the accuracy of any Specified Acquisition Agreement Representations and whether
as a result of any inaccuracy thereof you (or your affiliates) have the right to
terminate your (or their) obligations under the Odin Acquisition Agreement or to
decline to consummate the Odin Acquisition (in each case in accordance with the
terms of the Odin Acquisition Agreement) as a result of a breach of such
representation or warranty and (iii) the determination of whether the
transactions contemplated by the Odin Acquisition Agreement have been
consummated in accordance with the terms of the Odin Acquisition Agreement, in
each case, shall be governed by, and construed and interpreted solely in
accordance with, the laws of the State of Delaware.

 

13



--------------------------------------------------------------------------------

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
including an agreement of each party to negotiate in good faith the Facilities
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the availability and funding of
the commitments provided hereunder are subject only to conditions precedent as
expressly provided in the first paragraph of Section 2 above and in Annex E
hereto, and (ii) each Fee Letter is a legally valid and binding agreement of the
parties thereto with respect to the subject matter set forth therein.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) the Commitment Parties and each Lender may be
required to obtain, verify and record information that identifies the Company
and each of the other Guarantors, which information includes the name and
address of the Company and each of the other Guarantors and other information
that will allow the Commitment Parties and each Lender to identify the Company
and each of the other Guarantors in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
for the Commitment Parties and each Lender. In addition, the Commitment Parties
and each Lender are required to obtain beneficial ownership certifications with
respect to the Company pursuant to the requirements of 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”) and, in certain “high-risk” circumstances,
their internal beneficial ownership compliance procedures. You hereby
acknowledge and agree that the Lead Arrangers shall be permitted to share any or
all such information with the Lenders.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or other
electronic transmission (e.g., in pdf or tif format) will be effective as
delivery of a manually executed counterpart hereof. This Commitment Letter, the
Facilities Fee Letter, the Structuring Fee Letter, and any other agreement
entered into by the parties hereto on the date hereof are the only agreements
that have been entered into among the parties hereto with respect to the
commitments and services to be provided in respect of the Amendment and the
Facilities and set forth the entire understanding of the parties with respect
thereto and supersede any prior written or oral agreements among the parties
hereto with respect to any of the matters referred to in this Commitment Letter.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Facilities Fee Letter and the Structuring Fee Letter, on or before 11:59 p.m.
New York City time on November 15, 2018, whereupon this Commitment Letter and
the Fee Letters will become binding agreements between you and the Commitment
Parties party hereto and thereto. If the Commitment Letter, the Facilities Fee
Letter and the Structuring Fee Letter have not been signed and returned as
described in the preceding sentence by such date, this offer will terminate on
such date. We look forward to working with you on this transaction.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

Very truly yours, BARCLAYS BANK PLC By:  

/s/ Regina Tarone

  Name: Regina Tarone   Title: Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Justin Tichauer

  Name: Justin Tichauer   Title: Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Lisa Whatley

  Name: Lisa Whatley   Title: Managing Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: ENERGIZER HOLDINGS,
INC. By:  

/s/ John Drabik

  Name: John Drabik   Title: Vice President and Treasurer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Annex A

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Company, the
Seller or the Odin Acquired Business, in connection with or as a result of
either this arrangement or any matter referred to in this Commitment Letter or
the Fee Letters (collectively, the “Letters”), the Company agrees to
periodically reimburse each Commitment Party for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith. The Company also agrees to indemnify and hold each
Commitment Party harmless against any and all losses, claims, damages or
liabilities to any such person in connection with or as a result of either this
arrangement or any matter referred to in the Letters (whether or not such
investigation, litigation, claim or proceeding is brought by you, your equity
holders or creditors or an indemnified party and whether or not any such
indemnified party is otherwise a party thereto), except to the extent that such
loss, claim, damage or liability (x) has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (i) the
gross negligence, bad faith or willful misconduct of such Commitment Party in
performing the services that are the subject of the Letters or (ii) a material
breach of the obligations of such Commitment Party under the Letters or (y) has
resulted from a dispute solely among the Commitment Parties that does not
involve an act or omission by the Company or any of its affiliates and is not
brought against such Commitment Party in its capacity as an agent or arranger or
similar role under the Amendment or any Facility. If for any reason the
foregoing indemnification is unavailable to any Commitment Party or insufficient
to hold it harmless, then the Company will contribute to the amount paid or
payable by the Commitment Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of (i) the Company and its affiliates, shareholders, partners, members
or other equity holders on the one hand and (ii) such Commitment Party on the
other hand in the matters contemplated by the Letters as well as the relative
fault of (i) the Company and its affiliates, shareholders, partners, members or
other equity holders and (ii) such Commitment Party with respect to such loss,
claim, damage or liability and any other relevant equitable considerations. The
reimbursement, indemnity and contribution obligations of the Company under this
paragraph will be in addition to any liability which the Company may otherwise
have, will extend upon the same terms and conditions to any affiliate of a
Commitment Party and the partners, members, directors, agents, officers,
employees, advisors and other representatives and controlling persons (if any),
as the case may be, of such Commitment Party and any such affiliate
(collectively with the Commitment Party, an “indemnified party”), and will be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, each Commitment Party, any such
indemnified party. The Company also agrees that neither any indemnified party
nor any of such affiliates, partners, members, directors, agents, employees or
controlling persons will have any liability based on its or their exclusive or
contributory negligence or otherwise to the Company or any person asserting
claims on behalf of or in right of the Company or any other person in connection
with or as a result of either this arrangement or any matter referred to in the
Letters, except to the extent that any losses, claims, damages, liabilities or
expenses incurred by the Company or their respective affiliates, shareholders,
partners or other equity holders have been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such indemnified party in
performing the services that are the subject of the Letters; provided, however,
that in no event will such indemnified party or such other parties have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such indemnified party’s or such other
parties’ activities related to the Letters.

The Company will not be required to indemnify an indemnified party for any
amount paid or payable by such an indemnified party in the settlement of any
action, proceeding or investigation without the Company’s consent, which consent
will not be unreasonably withheld, conditioned or delayed, but if settled with
your consent, or if there is a final judgment in any such action, proceeding or
investigation,

 

Annex A-1



--------------------------------------------------------------------------------

you agree to indemnify and hold harmless each indemnified party to the extent
and in the manner set forth above. You shall not, without the prior written
consent of an indemnified party, which consent will not be unreasonably
withheld, conditioned or delayed, effect any settlement of any pending or
threatened claim, litigation, investigation or proceedings relating to the
foregoing (the “Proceedings”) in respect of which indemnity could have been
sought hereunder by such indemnified party unless (a) such settlement includes
an unconditional release of such indemnified party in form and substance
reasonably satisfactory to such indemnified party from all liability or claims
that are the subject matter of such Proceedings and (b) such settlement does not
include any statement as to, or any admission of, fault or wrongdoing, by or on
behalf of such indemnified party. The provisions of this Annex A will survive
any termination of the commitments or completion of the arrangement provided by
the Letters.

 

Annex A-2



--------------------------------------------------------------------------------

Annex B

Summary of the Backstop Credit Facilities

This Summary outlines certain terms of the Backstop Credit Facilities referred
to in the Commitment Letter, of which this Annex B is a part. Certain
capitalized terms used herein are defined in the Commitment Letter.

 

Borrower:    Energizer Holdings, Inc., a Missouri corporation (the “Company”).
Guarantors:    Same as the Revised Gamma Credit Agreement Terms (as defined
below), including any such subsidiaries acquired in the Odin Acquisition, in
each case subject to exceptions consistent with the Revised Gamma Credit
Agreement Terms and including all subsidiaries that provide guarantees in
respect of the Gamma Credit Agreement (collectively, the “Guarantors” and,
together with the Company, the “Loan Parties”). Joint Lead Arrangers and   
Joint Lead Bookrunners:    JPMCB, Barclays and Citi will act as joint lead
arrangers and lead bookrunners (in such capacities, collectively with any
Additional Agents, the “Backstop Lead Arrangers”) for the Backstop Credit
Facilities and will perform the duties customarily associated with such roles.
Backstop Administrative Agent:    JPMCB will act as sole and exclusive
administrative agent (in such capacity, the “Backstop Administrative Agent”) for
the Backstop Lenders and will perform the duties customarily associated with
such role. Collateral Agent:    JPMCB will act as sole and exclusive collateral
agent (in such capacity, the “Collateral Agent”) for the Backstop Lenders and
Lender Counterparties and will perform the duties customarily associated with
such role. Co-Syndication Agents:    Barclays and Citi, each in its respective
capacity as Co-Syndication Agent. Documentation Agent(s):    One or more
financial institutions selected by the Backstop Lead Arrangers in consultation
and coordination with the Company. Backstop Lenders:    Various banks, financial
institutions and institutional lenders selected by the Backstop Lead Arrangers
in consultation and coordination with the Company, excluding any Disqualified
Lender (each, a “Backstop Lender” and, collectively, the “Backstop Lenders”).
Amount of Senior Secured    Backstop Credit Facilities:    An aggregate of up to
$1,600 million of senior secured first lien credit facilities (the “Backstop
Credit Facilities”) consisting of:

 

Annex B-1



--------------------------------------------------------------------------------

   (a) a senior secured first lien term loan B facility (the “Backstop Term Loan
B Facility”) in an aggregate principal equal to the lesser of (x) the aggregate
principal amount of Term Loans outstanding under the Gamma Credit Agreement
immediately prior to the funding of the Backstop Credit Facilities on the
Closing Date and (y) $1,200 million; and    (b) a senior secured first lien
revolving credit facility (the “Backstop Revolving Credit Facility” and,
together with the Backstop Term Loan B Facility, the “Backstop Credit
Facilities”) in an aggregate committed amount equal to the lesser of (x) the
Aggregate Revolving Loan Commitment under the Gamma Credit Agreement immediately
prior to the funding of the Backstop Credit Facilities on the Closing Date and
(y) $400 million. Swing Line Loans:    Same as the Revised Gamma Credit
Agreement Terms. Letters of Credit:    Same as the Revised Gamma Credit
Agreement Terms. Incremental Facility:    Same as the Revised Gamma Credit
Agreement Terms. Purpose/Use of Proceeds:    The proceeds of loans under the
Backstop Term Loan B Facility will be used by the Borrower on the Closing Date
to repay the Term Loans outstanding under the Gamma Credit Agreement at such
time and pay fees and expenses in connection therewith. The proceeds of loans
under the Backstop Revolving Credit Facility will be used by the Company solely
(i) on the Closing Date, to repay Revolving Loans outstanding under the Gamma
Credit Agreement at such time, (ii) on the Closing Date, in an amount equal to
the outstanding letters of credit issued under the Gamma Credit Agreement to be
deemed issued under the Backstop Revolving Credit Facility, and (iii) from time
to time to provide for the ongoing working capital requirements of the Company
and its subsidiaries and for general corporate purposes. Availability:    The
Backstop Term Loan B Facility will be available in one drawing on the Closing
Date. Amounts borrowed under the Backstop Term Loan B Facility that are repaid
or prepaid may not be reborrowed.    Amounts borrowed under the Backstop
Revolving Credit Facility may be borrowed, repaid and reborrowed on and after
the Closing Date until the Backstop Revolving Maturity Date (as defined below).
Closing Date:    The date on which the loans under any of the Facilities are
funded and the Odin Acquisition is consummated (the “Closing Date”). Maturity:
   The maturity dates of each of the Backstop Credit Facilities will be as
follows:    (a) Backstop Term Loan B Facility: The earlier of (x) the Term Loan
B Maturity Date (as defined in the Gamma Credit Agreement) and (y) the 7th
anniversary of the Gamma Closing Date (the “Backstop Term Loan B Maturity
Date”); and

 

Annex B-2



--------------------------------------------------------------------------------

   (b) Backstop Revolving Credit Facility: The earlier of (x) the Revolving Loan
Termination Date (as defined in the Gamma Credit Agreement) and (y) the 5th
anniversary of the Gamma Closing Date (the “Backstop Revolving Maturity Date”).
Amortization:    Backstop Term Loan B Facility: The outstanding principal amount
of the Backstop Term Loan Facility will be payable in equal quarterly amounts of
1.00% per annum prior to the Backstop Term Loan B Maturity Date, with the
remaining balance, together with all other amounts owed with respect thereto,
payable on the Backstop Term Loan B Maturity Date.    Revolving Credit Facility:
No amortization will be required with respect to the Backstop Revolving Credit
Facility. Interest Rate:    All amounts outstanding under the Facilities will
bear interest, at the Company’s option, at a rate per annum equal to:   

(a) in the case of the Backstop Term Loan B Facility, (I) the Base Rate (defined
as the highest of (x) the prime rate of interest publicly announced from time to
time by JPMCB, (y) the Federal Funds Rate plus 0.50% and (z) the Eurodollar Rate
plus 1.00%) plus 1.25% per annum; or (II) the Eurodollar Rate (as defined in the
Posted Gamma Credit Agreement (as defined below)) plus 2.25% per annum; and

  

(b) in the case of the Backstop Revolving Credit Facility, (I) the Base Rate
plus 1.25% per annum; or (II) the Eurodollar Rate plus 2.25% per annum; provided
that beginning on the date of the first interest period occurring after the date
on which the Company delivers to the Backstop Lenders financial statements for
the first full fiscal quarter after the Closing Date, the applicable margin for
the Backstop Revolving Credit Facility will be subject to a pricing grid
consistent with the Revised Gamma Credit Agreement Terms.

   At no time will the Eurodollar Rate with respect to the Backstop Credit
Facilities be deemed to be less than 0.00% per annum. Default Interest:    Same
as the Revised Gamma Credit Agreement Terms. Interest Payments:    Same as the
Revised Gamma Credit Agreement Terms. Commitment Fees:    Commitment fees will
initially be equal to 0.50% per annum times the daily average undrawn portion of
the Backstop Revolving Credit Facility (with the face amount of all Letters of
Credit issued and outstanding constituting drawings for such purposes). Swing
Line Loans will, for purposes of the commitment fee calculation only, not

 

Annex B-3



--------------------------------------------------------------------------------

   be deemed to be a utilization of the Backstop Revolving Credit Facility.
Beginning on the date of the first interest period occurring after the date on
which the Company delivers to the Backstop Lenders financial statements for the
first full fiscal quarter after the Closing Date, the commitment fee will be
determined in accordance with a pricing grid consistent with the Revised Gamma
Credit Agreement Terms. Funding Protection and Taxes:    Consistent with the
Revised Gamma Credit Agreement Terms. Voluntary Payments:    Same as the Revised
Gamma Credit Agreement Terms (subject to the “soft call” described below). Soft
Call on Term B Loans:    The Company will pay a “prepayment premium” in
connection with any Repricing Event (as defined in the Posted Gamma Credit
Agreement) with respect to all or any portion of the loans under the Backstop
Term Loan B Facility that occurs on or before the 6-month anniversary of the
Closing Date, in an amount not to exceed 1.0% of the principal amount of the
loans under the Backstop Term Loan B Facility subject to such Repricing Event.
Mandatory Payments:    Same as the Revised Gamma Credit Agreement Terms
(including with 100% (with no step downs) of the net proceeds from any
Divestiture Process (as defined in the Gamma Acquisition Agreement) (together
with any loss-sharing payments made by the Seller in connection therewith
pursuant to Section 6.04(g)(iv) of the Gamma Acquisition Agreement), without the
ability to reinvest such proceeds); provided that prepayments of the term loans
under the Backstop Term Loan B Facility and the Odin Incremental Facility shall
be required on a ratable basis in an amount equal to 100.0% of the net cash
proceeds (up to $500 million) received from the issuance of the Equity
Securities payable no later than the business day following the date of receipt.
Backstop Credit    Facilities Documentation:    The definitive documentation
relating to the Backstop Credit Facilities (the “Backstop Credit Facilities
Documentation”) will be negotiated in good faith, will be based on and
substantially the same as that certain draft of the Gamma Credit Agreement,
posted by the lead arrangers with respect thereto to the prospective lenders
thereunder on June 21, 2018 (the “Posted Gamma Credit Agreement”), with
(a) changes to conform to matters specified in this Annex B, (b) the changes
requested during the initial syndication of the Gamma Credit Agreement by the
lenders thereunder and agreed to by the Company, (c) the changes required to
reflect any subsequent amendments, supplements and other modifications to the
Gamma Credit Agreement adopted following the Closing Date (as defined in the
Gamma Credit Agreement) that are favorable to the lenders thereunder, (d) the
changes contemplated by the Amendment, (e) changes required pursuant to the
Market Flex provisions of the Facilities Fee Letter, (f) changes to be mutually
agreed to cure any ambiguity, omission,

 

Annex B-4



--------------------------------------------------------------------------------

   defect, mistake or inconsistency, and (g) changes since January 15, 2018 in
JPMCB’s customary requirements for transactions where it acts as agent,
including, without limitation, provisions regarding the Beneficial Ownership
Regulation (the Posted Gamma Credit Agreement as modified pursuant to
(a) through (g) above, the “Revised Gamma Credit Agreement Terms”). Collateral:
   Same as the Revised Gamma Credit Agreement Terms and including the assets of
the Odin Acquired Business. Representations and    Warranties:    Same as the
Revised Gamma Credit Agreement Terms. Affirmative Covenants:    Same as the
Revised Gamma Credit Agreement Terms. Negative Covenants:    Same as the Revised
Gamma Credit Agreement Terms. Financial Covenant:    Backstop Term Loan B
Facility: None (same as the Revised Gamma Credit Agreement Terms).    Backstop
Revolving Credit Facility: A maximum Total Net Leverage Ratio set to 6.25:1.00,
subject to two step downs on the same terms as the Revised Gamma Credit
Agreement Terms (the “Financial Covenant”). The Financial Covenant will be
tested as of the last day of any fiscal quarter (for the period of four quarters
then ended). Events of Default:    Same as the Revised Gamma Credit Agreement
Terms. Conditions to Extensions    of Credit on Closing Date:    The several
obligations of each Backstop Lender to make the initial loans and extensions of
credit under the Backstop Credit Facilities on the Closing Date will be subject
only to the conditions precedent referred to in the first paragraph of Section 2
of the Commitment Letter and those listed on Annex E attached to the Commitment
Letter. Conditions to Extensions of    Credit after Closing Date:    Same as the
Revised Gamma Credit Agreement Terms. Assignments and    Participations:    Same
as the Revised Gamma Credit Agreement Terms. Amendments and    Required Lenders:
   Same as the Revised Gamma Credit Agreement Terms. Indemnity and Expenses:   
Same as the Revised Gamma Credit Agreement Terms. Governing Law and   
Jurisdiction:    New York.

Counsel to the Bank Lead

Arrangers and the Backstop Administrative Agent:

   Davis Polk & Wardwell LLP.

 

 

Annex B-5



--------------------------------------------------------------------------------

Annex C

Summary of the Odin Incremental Facility

This Summary outlines certain terms of the Odin Incremental Facility referred to
in the Commitment Letter, of which this Annex C is a part. Certain capitalized
terms used herein are defined in the Commitment Letter.

 

Borrower:    Energizer Holdings, Inc., a Missouri corporation (the “Company”).
Guarantors:    All obligations under the Odin Incremental Facility will be
unconditionally guaranteed (the “Guarantees”) by each of the Guarantors (as
defined in Annex B) or, if the Gamma Termination Date has occurred, each of the
guarantors under the Existing Credit Agreement (the “Guarantors”). Joint Lead
Arrangers and    Joint Lead Bookrunners:    JPMCB, Barclays and Citi will act as
joint lead arrangers and lead bookrunners (in such capacities, collectively with
any Additional Agents, the “Odin Incremental Facility Lead Arrangers”) for the
Odin Incremental Facility and will perform the duties customarily associated
with such roles. Odin Incremental    Administrative Agent:    JPMCB will act as
sole and exclusive administrative agent (in such capacity, the “Odin Incremental
Administrative Agent”) for the Odin Incremental Facility Lenders and will
perform the duties customarily associated with such role. Odin Incremental   
Facility Lenders:    Various banks, financial institutions and institutional
lenders selected by the Odin Incremental Facility Lead Arrangers in consultation
and coordination with the Company, excluding any Disqualified Lender (each, an
“Odin Incremental Facility Lender” and, collectively, the “Odin Incremental
Facility Lenders”). Amount of Odin    Incremental Facility:    A senior secured
first lien term loan B facility (the “Odin Incremental Facility”) consisting of
Incremental Term Loans (as defined in (x) the Backstop Credit Facilities
Documentation or the Amended Gamma Credit Agreement or (y) if the Gamma
Termination Date has occurred, that Credit Agreement, dated as of June 30, 2015
among the Company, as borrower, the various lenders from time to time party
thereto, and JPMCB, as administrative agent (as amended prior to the date
hereof, the “Existing Credit Agreement”), as applicable (such applicable
agreement under clause (x) or (y) above, the “Credit Agreement”)) in an
aggregate principal amount equal to $500 million, which the Lead Arrangers may
require to be incurred as a fungible increase in the then existing Term B Loans
(as defined in the Backstop Credit Facilities Documentation or the Amended Gamma
Credit Agreement, as applicable) or Term Loans (as defined in the Existing
Credit Agreement), as applicable.

 

Annex C-1



--------------------------------------------------------------------------------

   The aggregate principal amount of the loans under the Odin Incremental
Facility available to be borrowed on the Closing Date will be automatically and
permanently reduced by the gross cash proceeds received by the Company or any of
its subsidiaries (including any such proceeds funded into escrow) from any sale
or placement of Equity Securities (other than the Stock Consideration or
pursuant to employee or director compensation plans or arrangements) after the
date hereof and on or prior to the Closing Date. Purpose/Use of Proceeds:    On
the Closing Date, the proceeds of the Odin Incremental Facility will be used to
finance in part the Odin Acquisition and the payment of fees and expenses in
connection with the Odin Acquisition. Availability:    The Odin Incremental
Facility will be available in one drawing on the Closing Date. Amounts borrowed
under the Odin Incremental Facility that are repaid or prepaid may not be
reborrowed. Closing Date:    The date on which the loans under any of the
Facilities are funded and the Odin Acquisition is consummated (the “Closing
Date”). Maturity:    The same as the “Term Loan B Maturity Date” under the
Backstop Credit Facilities Documentation or the Amended Gamma Credit Agreement,
as applicable, or, if the Gamma Termination Date has occurred (at the option of
the Lead Arrangers), (x) seven (7) years after the Odin Closing Date or (y) the
“Term Loan Maturity Date” under the Existing Credit Agreement, as applicable.
Amortization:    The same as the term loans under the Backstop Term Loan B
Facility, Term B Loans (as defined in the Amended Gamma Credit Agreement) or the
Term Loans (as defined in the Existing Credit Agreement), as applicable, with
(at the option of the Lead Arrangers) changes reasonably necessary to create a
fungible tranche. Interest Rate:    The same as the term loans under the
Backstop Term Loan B Facility, Term B Loans (as defined in the Amended Gamma
Credit Agreement) (whether or not the Gamma Termination Date has occurred or
such agreement is in effect), as applicable, with (at the option of the Lead
Arrangers) changes reasonably necessary to create a fungible tranche. Default
Interest:    The same as the term loans under the Credit Agreement. Interest
Payments:    The same as the term loans under the Credit Agreement. Funding
Protection and Taxes:    The same as the term loans under the Credit Agreement.
Voluntary Payments:    The same as the term loans under the Credit Agreement.

 

Annex C-2



--------------------------------------------------------------------------------

Soft Call on Term B Loans:    The Company will pay a “prepayment premium” in
connection with any Repricing Event (as defined in the Credit Agreement) with
respect to all or any portion of the loans under the Odin Incremental Facility
that occurs on or before the 6-month anniversary of the Closing Date, in an
amount not to exceed 1.0% of the principal amount of the loans under the Odin
Incremental Facility subject to such Repricing Event. Mandatory Payments:    The
same as the term loans under the Credit Agreement (including with 100% (with no
step-downs) of the net proceeds from any Divestiture Process (as defined in the
Gamma Acquisition Agreement (as defined below)) (together with any loss-sharing
payments made by the Seller in connection therewith pursuant to
Section 6.04(g)(iv) of the Gamma Acquisition Agreement), without the ability to
reinvest such proceeds); provided that prepayments of the term loans under the
Odin Incremental Facility and the Backstop Term Loan B Facility, the Amended
Gamma Credit Agreement or the Gamma Credit Agreement, as applicable, shall be
required on a ratable basis in an amount equal to 100.0% of the net cash
proceeds (up to $500 million) received from the issuance of the Equity
Securities following the Closing Date payable no later than the business day
following the date of receipt. Odin Incremental Facility    Documentation:   
The definitive documentation relating to the Odin Incremental Facility (the
“Odin Incremental Facility Documentation”) shall take the form of an Incremental
Term Loan Amendment under the Credit Agreement or such other form as is
acceptable to the Odin Incremental Facility Lead Arrangers. Collateral:    The
obligations of the Company and the Guarantors under the Odin Incremental
Facility and each Guarantee will be secured by perfected first priority security
interests in the Collateral (as described in Annex B) or the Collateral (as
defined in the Existing Credit Agreement) plus the assets of the Odin Acquired
Business, as applicable. Representations and    Warranties:    The same as the
term loans under the Credit Agreement. Affirmative Covenants:    The same as the
term loans under the Credit Agreement. Negative Covenants:    The same as the
term loans under the Credit Agreement. Financial Covenant:    None. Events of
Default:    The same as the term loans under the Credit Agreement. Conditions to
Extensions of    Credit on Closing Date:    The several obligations of each Odin
Incremental Facility Lender to make the loans under the Odin Incremental
Facility on the Closing Date will be subject only to the conditions precedent
referred to in the first paragraph of Section 2 of the Commitment Letter and
those listed on Annex E attached to the Commitment Letter.

 

Annex C-3



--------------------------------------------------------------------------------

Assignments and    Participations:    The same as the term loans under the
Credit Agreement. Amendments and    Required Lenders:    The same as the term
loans under the Backstop Term Loan B Facility, the Term B Loans (as defined in
the Amended Gamma Credit Agreement) or the Term Loans (as defined in the
Existing Credit Agreement), as applicable. Indemnity and Expenses:    The same
as the term loans under the Backstop Term Loan B Facility, the Term B Loans (as
defined in the Amended Gamma Credit Agreement) or the Term Loans (as defined in
the Existing Credit Agreement), as applicable. Governing Law and   
Jurisdiction:    New York. Counsel to the Bank Lead    Arrangers and the    Odin
Incremental    Administrative Agent:    Davis Polk & Wardwell LLP.

 

Annex C-4



--------------------------------------------------------------------------------

ANNEX D

Summary of the Bridge Facility

This Summary outlines certain terms of the Bridge Facility referred to in the
Commitment Letter, of which this Annex D is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Company:    Energizer Holdings, Inc. (the “Company”). Guarantors:    Each
subsidiary of the Company that is or is required to be a guarantor under the
Backstop Credit Facilities (as defined in Annex B to the Commitment Letter), the
Amended Gamma Credit Agreement or (if the Gamma Termination Date has occurred)
the Existing Credit Agreement, as applicable (the “Guarantors”) will guarantee
(the “Guarantee”) all obligations of the Company under the Bridge Facility.
Joint Lead Arrangers and    Joint Bookrunners:    Citi, Barclays and JPMCB will
act as joint lead arrangers and lead bookrunners (in such capacities,
collectively with any Additional Agents, the “Bridge Lead Arrangers”) for the
Bridge Facility and will perform the duties customarily associated with such
roles. Bridge Administrative Agent:    Citi, in its capacity as Administrative
Agent (the “Bridge Administrative Agent” and, together with the Backstop
Administrative Agent and the Collateral Agent, the “Agents”). Bridge Lenders:   
A syndicate of financial institutions selected by the Bridge Lead Arrangers in
consultation and coordination with the Company (including Citi, Barclays, JPMCB
and the lending affiliates of each Additional Agent (collectively, the “Initial
Bridge Lenders”)), excluding any Disqualified Lenders (each, a “Bridge Lender”
and, collectively, the “Bridge Lenders”). Amount of Bridge Loans:    Up to
$600 million in aggregate principal amount of senior unsecured increasing rate
loans (the “Bridge Loans”) will be available in a single draw on the Bridge
Closing Date.    The aggregate principal amount of the Bridge Loans available to
be borrowed on the Bridge Closing Date will be automatically reduced by (i) the
gross proceeds received by the Company or any of its subsidiaries from any
non-ordinary course asset sale after the date hereof and on or prior to the
Bridge Closing Date to the extent not required to prepay the loans under either
the Existing Credit Agreement or the Amended Gamma Credit Agreement, and
(ii) the gross proceeds received by the Company or any of its subsidiaries
(including any such proceeds funded into escrow) from any sale or placement of
Notes or other Takeout Notes (other than in connection with the closing of the
Gamma Acquisition or pursuant to employee or director compensation plans or
arrangements) after the date hereof and on or prior to the Bridge Closing Date.

 

Annex D-1



--------------------------------------------------------------------------------

Closing Date:    The date on which Bridge Loans are made and the Odin
Acquisition is consummated (the “Bridge Closing Date”). Ranking:    The Bridge
Loans, the Guarantees and all obligations with respect thereto will be senior
unsecured obligations and rank pari passu in right of payment with all of the
Company’s and the Guarantors’ existing and future senior obligations (including
all obligations under the Backstop Credit Facilities, the Amended Gamma Credit
Agreement or the Existing Credit Agreement, as applicable). Security:    None.
Maturity:    The Bridge Loans will mature on the first anniversary of the Bridge
Closing Date (the “Conversion Date”); provided that on the Conversion Date, so
long as there is no payment or bankruptcy default and the Conversion Fee (as
defined in the Facilities Fee Letter) has been paid, the Bridge Loans will
automatically convert into senior unsecured term loans maturing on the eighth
anniversary of the Bridge Closing Date (the “Rollover Loans”). At any time and
from time to time, on or after the Conversion Date, upon reasonable prior
written notice and in a minimum principal amount of at least $150.0 million, the
Rollover Loans may be exchanged (each such exchange, an “Exchange”), in whole or
in part, at the option of the applicable Bridge Lender or Bridge Lenders, for
senior unsecured exchange notes (the “Exchange Notes”), in a principal amount
equal to the principal amount of the Rollover Loans so exchanged and having the
same maturity date as the Rollover Loans so exchanged.    The Exchange Notes
will be issued pursuant to an indenture (the “Indenture”) that will have the
terms set forth on Exhibit 1 to this Annex D. Demand Failure Event:    Any
failure to comply with the terms of a Bridge Takeout Notice (as defined in the
Facilities Fee Letter) for any reason will be deemed to be a “Demand Failure
Event” (as defined in the Facilities Fee Letter) under the Bridge Facility
Documentation. A Demand Failure Event will not constitute a default or event of
default under the Bridge Facility. Interest Rate:    Until the earlier of
(i) the Conversion Date or (ii) the occurrence of a Demand Failure Event, the
Bridge Loans will bear interest at a floating rate, reset quarterly, as follows:
(x) for the first three-month period commencing on the Bridge Closing Date, the
Bridge Loans will bear interest at a rate per annum equal to the reserve
adjusted Eurodollar Rate (subject to a reserve adjusted Eurodollar Rate Floor of
1.00% per annum), plus 400 basis

 

Annex D-2



--------------------------------------------------------------------------------

   points (collectively, the “Bridge LIBOR Rate”) and (y) thereafter, interest
on the Bridge Loans will be payable at a floating per annum rate equal to the
interest rate applicable during the prior three-month period, in each case plus
the Bridge Spread, reset at the beginning of each subsequent three-month period.
The “Bridge Spread” will initially be 50 basis points (commencing three months
after the Bridge Closing Date) and will increase by an additional 50 basis
points every three months thereafter. Notwithstanding the foregoing, at no time
will the per annum interest rate on the Bridge Loans exceed the Total Cap (as
defined in the Facilities Fee Letter) then in effect (plus default interest, if
any).    From and after the earlier of the Conversion Date or the occurrence of
a Demand Failure Event, the Bridge Loans will bear interest at a fixed rate
equal to the Total Cap (plus default interest, if any).    Prior to the earlier
of the Conversion Date or the occurrence of a Demand Failure Event, interest
will be payable at the end of each interest period. Accrued interest will also
be payable in arrears on the Conversion Date and on the date of any prepayment
of the Bridge Loans or Rollover Loans. From and after the Conversion Date or
occurrence of a Demand Failure Event, interest will be payable quarterly in
arrears and on the date of any prepayment of the Bridge Loans or Rollover Loans.
   As used herein, the term “reserve adjusted Eurodollar Rate” will have the
meaning customary and appropriate for financings of this type, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the reserve adjusted Eurodollar Rate will be customary and appropriate for
financings of this type.    Upon the occurrence and during the continuance of a
payment, bankruptcy or insolvency default or event of default or any other event
of default, interest on all amounts then outstanding will accrue at a rate of
2.0% per annum plus the rate otherwise applicable to such amounts and will be
payable on demand (the “Default Interest Rate”); provided that unless such event
is a payment, bankruptcy or insolvency default or event of default, such Default
Interest Rate will only apply at the request of the Required Lenders. Funding
Protection:    The Bridge Facility Documentation will include funding protection
provisions substantially similar to those provisions contained in the applicable
Credit Agreement. Mandatory Prepayment:    Prior to the Conversion Date and to
the extent permitted by the Credit Agreement, 100% of the net proceeds to the
Company, or any of its subsidiaries (including the Odin Acquired Business

 

Annex D-3



--------------------------------------------------------------------------------

   and its subsidiaries) from (a) any direct or indirect public offering or
private placement of any debt or equity or equity-linked securities (other than
the Stock Consideration and issuances pursuant to employee or director
compensation plans or arrangements), (b) any future bank borrowings (except
borrowings under the Backstop Credit Facilities, the Amended Gamma Credit
Agreement or the Existing Credit Agreement, as applicable, or other debt to fund
working capital in the ordinary course) and (c) subject to certain ordinary
course exceptions and reinvestment rights, any future asset sales or receipt of
insurance proceeds, will be used to repay the Bridge Loans, in each case at 100%
of the principal amount of the Bridge Loans prepaid plus accrued interest to the
date of prepayment. Mandatory prepayments of the Bridge Loans will be applied
ratably among the outstanding Bridge Loans. Any proceeds from the sale or other
placement of Notes or other Takeout Notes funded or purchased by a Bridge Lender
or one or more of its affiliates will be applied, first, to refinance the Bridge
Loans held at that time by such Bridge Lender, and second, in accordance with
the pro rata provisions otherwise applicable to prepayments.    From and after
the Conversion Date, the mandatory prepayment provisions in the Bridge Facility
Documentation will provide that the Company will prepay the outstanding Rollover
Loans, on a pro rata basis, subject to exceptions and reinvestment rights
consistent with those applicable to the Exchange Notes, with 100% of the net
proceeds of any future non ordinary course asset sales, at 100% of the principal
amount of the Rollover Loans prepaid plus accrued interest to the date of
prepayment; provided that each holder of Rollover Loans may elect to accept or
waive a prepayment such holder is otherwise entitled to receive pursuant to this
paragraph.    Nothing in these mandatory prepayment provisions will restrict or
prevent any holder of Rollover Loans from exchanging Rollover Loans for Exchange
Notes on or after the first anniversary of the Bridge Closing Date. Change of
Control:    Upon the occurrence of a Change of Control (as defined in the Gamma
Indenture (as defined below)), the Company will be required to prepay in full
all outstanding Bridge Loans at par plus accrued interest to the date of
prepayment. Prior to making any such prepayment, the Company will, within 30
days following the Change of Control, repay all obligations under the Credit
Agreement, or obtain any required consent of the lenders under the Credit
Agreement, to make such prepayment of the Bridge Loans. From and after the
Conversion Date or any Demand Failure Event, each holder of Bridge Loans or
Rollover Loans may elect to accept or waive a prepayment such holder is
otherwise entitled to receive pursuant to this paragraph. From and after the
occurrence of a Demand Failure Event, any such offer to prepay shall be at 101%
of the principal amount of the outstanding Bridge Loans or Rollover Loans.

 

Annex D-4



--------------------------------------------------------------------------------

Voluntary Prepayment:    Prior to the Conversion Date, Bridge Loans may be
prepaid, in whole or in part, at the option of the Company, at any time (except
as provided below) without premium or penalty, upon five business days’ written
notice, such prepayment to be made at par plus accrued interest.    From and
after the Conversion Date and prior to the maturity thereof, Rollover Loans may
be prepaid on terms applicable to Bridge Loans. If a Demand Failure Event
occurs, the Bridge Loans and Rollover Loans may only be prepaid, in whole or in
part, at the option of the Company, at any time upon three days’ prior written
notice at par plus accrued interest to the date of repayment plus the Applicable
Premium that would apply to a voluntary redemption of Exchange Notes. Bridge
Facility Documentation:    The definitive documentation for the Bridge Facility
(the “Bridge Facility Documentation”) will be negotiated in good faith, will
contain the terms and conditions set forth in this Annex D and, to the extent
not provided for herein, will be based on (i) the terms of the Credit Agreement,
with customary changes to reflect the interim nature of the Bridge Facility and
the fact that the Bridge Facility is unsecured and (ii) as and to the extent
explicitly indicated below, that certain Indenture, dated as of July 6, 2018
(the “Gamma Indenture”), among Energizer Gamma Acquisition, Inc., as escrow
issuer, the guarantors party thereto from time to time and The Bank of New York
Mellon Trust Company, N.A., as trustee, and will take into account the
operational and strategic requirements of the Company and its subsidiaries
(after giving effect to the Odin Acquisition and the other transactions
contemplated by the Commitment Letter) in light of their capitalization, size,
business, industry, matters disclosed in the Odin Acquisition Agreement and the
Company’s proposed business plan (collectively, the “Bridge Documentation
Principles”). Representations and Warranties:    The Bridge Facility
Documentation will contain representations and warranties consistent with the
Credit Agreement with changes as are usual and customary for financings of this
kind, consistent with the Bridge Documentation Principles. Covenants:    The
Bridge Facility Documentation will contain the following covenants:
(a) affirmative covenants consistent with the Credit Agreement, with changes as
are usual and customary for financings of this kind, consistent with the Bridge
Documentation Principles; (b) incurrence-based negative covenants that are usual
and customary for publicly traded high-yield debt securities, consistent with
the Gamma Indenture; provided that prior to the first anniversary of the Bridge
Closing

 

Annex D-5



--------------------------------------------------------------------------------

   Date, the restricted payments, liens and debt incurrence covenants in the
Bridge Facility Documentation will be more restrictive than the Gamma Indenture
in a manner to be agreed. There will not be any financial maintenance covenants
in the Bridge Facility Documentation. Events of Default:    The Bridge Facility
Documentation will contain such events of default as are consistent with the
Credit Agreement (other than with respect to change of control), consistent with
the Bridge Documentation Principles. Conditions Precedent to    Borrowing:   
The several obligations of the Bridge Lenders to make, or cause one of their
respective affiliates to make, the Bridge Loans will be subject only to the
conditions precedent referred to in the first paragraph of Section 2 of the
Commitment Letter and those listed on Annex E attached to the Commitment Letter.
Assignments and Participations:    Subject to the prior notification of the
Bridge Administrative Agent, each of the Bridge Lenders may assign all or
(subject to minimum assignment amount requirements) any part of its Bridge Loans
to its affiliates (other than natural persons) or one or more banks, financial
institutions or other entities that are “Eligible Assignees,” as defined in the
Bridge Facility Documentation, other than Disqualified Lenders (the list of
which will be made available to all Bridge Lenders); provided that prior to the
Conversion Date, unless a Demand Failure Event has occurred, the consent of the
Company shall be required for any assignment by an Initial Bridge Lender that
would cause the aggregate principal amount of Bridge Loans held by it to be less
than 50.1% of the aggregate principal amount of Bridge Loans held by it on the
Bridge Closing Date (as reduced by prepayments).    Upon such assignment, such
Eligible Assignee will become a Bridge Lender for all purposes under the Bridge
Facility Documentation; provided that assignments made to affiliates and other
Bridge Lenders will not be subject to any minimum assignment amount
requirements. A $3,500 processing fee will be required in connection with any
such assignment. The Bridge Lenders will also have the right to sell
participations, subject to customary limitations on voting rights, in their
respective Bridge Loans other than Disqualified Lenders (the list of which will
be made available to all Bridge Lenders). Requisite Lenders:    Bridge Lenders
holding at least a majority of total Bridge Loans, with certain amendments
requiring the consent of Bridge Lenders holding a greater percentage (or all) of
the total Bridge Loans.

 

Annex D-6



--------------------------------------------------------------------------------

Indemnity and Expenses:    The Bridge Facility Documentation will provide
customary and appropriate provisions relating to expense reimbursement,
indemnity and related matters as are consistent with the Credit Agreement and
the Bridge Documentation Principles. Governing Law and Jurisdiction:    New
York. Counsel to the Bridge Lead Arrangers and the Bridge Administrative Agent:
   Davis Polk & Wardwell LLP.

 

Annex D-7



--------------------------------------------------------------------------------

Exhibit 1 to Annex D

Summary of Exchange Notes

This Summary of Exchange Notes outlines certain terms of the Exchange Notes
referred to in Annex D to the Commitment Letter, of which this Exhibit 1 is a
part. Capitalized terms used herein have the meanings assigned to them in Annex
D to the Commitment Letter.

Exchange Notes

At any time on or after the Conversion Date, upon not less than five business
days’ prior notice, Bridge Loans may, at the option of a Bridge Lender, be
exchanged for a principal amount of Exchange Notes equal to 100% of the
aggregate principal amount of the Bridge Loans so exchanged. At a Bridge
Lender’s option, Exchange Notes will be issued directly to its broker-dealer
affiliate or other third party designated by it, upon surrender by such Bridge
Lender to the Company of an equal principal amount of Bridge Loans. No Exchange
Notes will be issued until the Company receives requests to issue at least
$150.0 million in aggregate principal amount of Exchange Notes. The Company will
issue Exchange Notes under an indenture (the “Indenture”) that complies with the
Trust Indenture Act of 1939, as amended. The Company will appoint a trustee
reasonably acceptable to the Bridge Lenders.

 

Final Maturity:    Same as the Rollover Loans. Interest Rate:    Each Exchange
Note will bear interest at a fixed rate equal to the Total Cap then in effect
(plus default interest, if any). Interest will be payable semiannually in
arrears.    After the occurrence and during the continuance of an Event of
Default, interest on all amounts outstanding will accrue at the applicable rate
plus two percentage points (2.00%) per annum. Optional Redemption:    The
Exchange Notes may be redeemed, in whole or in part, at the option of the
Company, at any time upon not less than 30 nor more than 60 days’ prior written
notice at par plus accrued interest to the date of repayment plus the Applicable
Premium. The “Applicable Premium” will be (i) a make-whole premium based on the
applicable treasury rate plus 50 basis points prior to the third anniversary of
the Bridge Closing Date and (ii) 50% of the Total Cap from and including the
third anniversary of the Bridge Closing Date to but excluding the fourth
anniversary of the Bridge Closing Date, and then declining to 25% of the Total
Cap on the fourth anniversary of the Bridge Closing Date and to zero on the
fifth anniversary of the Bridge Closing Date.    In addition, prior to the third
anniversary of the Bridge Closing Date, up to 40% of the original principal
amount of the Exchange Notes may be redeemed with an amount equal to the
proceeds of a qualifying equity offering by the Company at a redemption price
equal to par plus the Total Cap and accrued interest.

 

Annex D-1-1



--------------------------------------------------------------------------------

Defeasance Provisions of Exchange Notes:    Substantially similar to the notes
issued under the Gamma Indenture. Modification:    Substantially similar to the
notes issued under the Gamma Indenture. Change of Control:    Substantially
similar to the notes issued under the Gamma Indenture, at 101%. Covenants:   
The Indenture will include covenants customary for publicly traded high yield
debt securities, consistent with the Gamma Indenture with adjustments to take
into account the size of the Company and its subsidiaries (after giving effect
to the Odin Acquisition and the other transactions contemplated by the
Commitment Letter) and the Company’s proposed business plan. There will not be
any financial maintenance covenants in the Indenture. Events of Default:    The
Indenture will provide for Events of Default customary for publicly traded high
yield debt securities, consistent with the Gamma Indenture. Registration Rights:
   None; 144A for life.

 

Annex D-1-2



--------------------------------------------------------------------------------

Annex E

Additional Conditions Precedent to the Facilities

These Additional Conditions Precedent, together with those set forth in the
first paragraph of Section 2 of the Commitment Letter, set forth the only
conditions precedent to the effectiveness of, and the initial funding under, the
Facilities referred to in the Commitment Letter, of which this Annex E is a
part. Certain capitalized terms used herein are defined in the Commitment
Letter.

The only conditions to the effectiveness of, and the initial funding under, the
Facilities shall consist of the following (together with the other conditions to
funding expressly set forth in the first paragraph of Section 2 of the
Commitment Letter):

 

1.

The Odin Acquisition shall have been consummated or will be consummated
concurrently with the initial funding under the Facilities in all material
respects in accordance with the Odin Acquisition Agreement. No conditions
precedent to the consummation of the Odin Acquisition or other provision of the
Odin Acquisition Agreement shall have been waived, modified, supplemented or
amended (and no consent granted), in a manner materially adverse to the Lead
Arrangers or the Lenders in their capacities as Lenders, in each case, without
the consent of the Lead Arrangers, not to be unreasonably withheld or delayed;
provided that, without limitation, (i) any changes to the definition of
“Material Adverse Effect” shall be deemed materially adverse and (ii) any
increase or decrease in the acquisition consideration shall not be deemed to be
materially adverse to the Lead Arrangers or the Lenders so long as (1) any
increase is funded by cash on hand or proceeds of an offering of the Company’s
equity (the form of which, to the extent not in the form of common equity, will
be reasonably satisfactory to the Lead Arrangers) and (2) (x) 25% of any
decrease is allocated to reduce the Stock Consideration and (y) 75% of any
decrease is allocated to reduce the Incremental Facility and the Bridge Facility
pro rata on a dollar-for-dollar basis; provided that Funded Indebtedness (as
defined in the Odin Acquisition Agreement as in effect on the date hereof) of
the Odin Acquired Business included in Closing Net Indebtedness (as defined in
the Odin Acquisition Agreement) shall be applied to reduce the Incremental
Facility and the Bridge Facility only to the extent such debt is not repaid,
redeemed, defeased or otherwise discharged, and any liens securing such Funded
Indebtedness released, substantially simultaneously with the funding of the
Facilities on the Closing Date and, in the case of Funded Indebtedness of the
type described in clause (e) of the definition thereof, exceeds $20,000,000 in
aggregate principal amount.

 

2.

The Lead Arrangers shall have received (i) (A) audited consolidated balance
sheets of the Company as at the end of each of the three fiscal years ended
September 30, 2016, September 30, 2017 and September 30, 2018, and related
statements of earnings and comprehensive income (loss), shareholders’ equity and
cash flows of the Company and accompanying notes to such financial statements
for each of the three fiscal years immediately preceding, and ended more than 90
days prior to, the Closing Date and (B) audited combined carve-out balance
sheets of the Odin Acquired Business as at the end of each of the three fiscal
years ended September 30, 2016, September 30, 2017 and September 30, 2018, and
related statements of income, comprehensive income, shareholders’ equity and
cash flows of the Odin Acquired Business and accompanying notes to such
financial statements for each of the three fiscal years immediately preceding,
and ended more than 90 days prior to, the Closing Date; (ii) (A) an unaudited
consolidated balance sheet of the Company as at the end of, and related
statements of earnings and comprehensive income (loss), and cash flows of the
Company and accompanying notes to such financial statements for, each fiscal
quarter (and the corresponding quarter in the prior fiscal year), other than the
fourth quarter of the Company’s fiscal year, subsequent to the date of the most
recent

 

Annex E-1



--------------------------------------------------------------------------------

  audited financial statements of the Company and ended more than 40 days prior
to the Closing Date which financial statements under this clause (ii)(A) shall
have been prepared in accordance with U.S. GAAP and Regulation S-X, that have
been reviewed by the Company’s independent accountants as provided in the
procedures specified by the Public Company Accounting Oversight Board (“PCAOB”)
in AU 722 and (B) an unaudited combined carve-out balance sheet of the Odin
Acquired Business as at the end of, and related statements of income and
comprehensive income, and cash flows of the Odin Acquired Business and
accompanying notes to such financial statements for, each fiscal quarter (and
the corresponding quarter in the prior fiscal year), other than the fourth
quarter of the Odin Acquired Business’ fiscal year, subsequent to the date of
the most recent audited financial statements of the Odin Acquired Business and
ended more than 40 days prior to the Closing Date which financial statements in
the case of this clause (ii)(B) shall have been prepared in accordance with U.S.
GAAP and Regulation S-X, that have been reviewed by the Odin Acquired Business’
independent accountants as provided in the procedures specified by the PCAOB in
AU 722; and (iii) a customary unaudited pro forma balance sheet and customary
unaudited pro forma statements of income of the Company as of and for the
twelve-month period ending on the last day of the most recently completed twelve
month period referred to in clauses (i) and (ii) above, which pro forma
financial statements prepared after giving effect to the transactions
contemplated herein (including the Odin Acquisition, the incurrence of this
financing and (unless the Gamma Termination Date shall have occurred prior to
such time) the Gamma Acquisition, any Divestiture Process (as defined in the
Gamma Acquisition Agreement) and the application of the proceeds thereof and of
any associated loss-sharing payment received) as if such transactions had
occurred as of such date (in the case of each balance sheet) or at the beginning
of such period (in the case of each of the other financial statements) in each
case compliant in all material respects with the requirements of Regulation S-K
and Regulation S-X under the Securities Act for offerings of debt securities on
a registration statement on Form S-1 for a non-reporting company (an “S-1
Registration Statement”) and of the type and form customarily included in
offering documents used in private placements under Rule 144A of the Securities
Act.

 

3.

All reasonable and documented costs and expenses (including, without limitation,
reasonable and invoiced out-of-pocket legal fees and expenses, title premiums,
survey charges and recording taxes and fees) and the fees and other compensation
contemplated by the Commitment Letter and the Fee Letters payable to the
Commitment Parties, the Lead Arrangers, the Agents or the Lenders on the Closing
Date and, with respect to expenses, invoiced at least two business days prior to
such date shall, upon the initial borrowing under the Facilities, have been, or
will be substantially simultaneously, paid (which amounts may be offset against
the proceeds of the Facilities).

 

4.

(a) Solely in the event that the Backstop Credit Facilities are utilized on the
Closing Date, all third-party indebtedness of the Company under the Gamma Credit
Agreement shall, upon the borrowing under the Backstop Credit Facilities, have
been, or will be substantially simultaneously, repaid, redeemed, defeased or
otherwise discharged, and any liens securing such indebtedness released (other
than certain existing letters of credit outstanding under the Gamma Credit
Agreement that, on the Closing Date, will be grandfathered into, or backstopped
by letters of credit issued under, the revolving credit facility under the Gamma
Credit Agreement or cash collateralized in a manner satisfactory to the issuing
banks thereof) and (b) except for up to $20,000,000 of capital leases as
contemplated by paragraph 1 above, all funded indebtedness of the Odin Acquired
Business have been, or will be substantially simultaneously, repaid, redeemed,
defeased or otherwise discharged, and any liens securing such indebtedness
released.

 

Annex E-2



--------------------------------------------------------------------------------

5.

In the case of each of the Odin Incremental Facility and the Bridge Facility,
(a) if the Gamma Closing Date has occurred, (i) the Amendment shall be in full
force and effect or (ii) the Backstop Credit Facilities Documentation shall be
in full force and effect (or will be concurrently with the funding of the Odin
Incremental Facility and/or the Bridge Facility) or (b) if the Gamma Termination
Date has occurred, the Existing Credit Agreement shall be in full force and
effect.

 

6.

The Company shall have delivered to the Lead Arrangers the following
documentation relating to the Company and all of the Guarantors consistent with
the Revised Gamma Credit Agreement Terms or the Existing Credit Agreement, as
applicable, and the Bridge Documentation Principles: (i) customary legal
opinions, corporate records and documents from public officials, lien searches
and officer’s certificates as to the Company and each of the Guarantors;
(ii) customary evidence of authority; (iii) customary prior written notice of
borrowing; and (iv) a solvency certificate from the chief financial officer of
the Company substantially in the form of Annex I hereto, certifying that the
Company and its subsidiaries are, on a consolidated basis after giving effect to
the transactions contemplated hereby, solvent. Solely with respect to the
Backstop Credit Facilities and the Odin Incremental Facility and subject to the
Limited Conditionality Provisions, all documents and instruments required to
create and perfect the Collateral Agent’s security interests in the Collateral
shall have been executed and delivered and, if applicable, be in proper form for
filing. The Specified Acquisition Agreement Representations will be true and
correct to the extent provided in the first paragraph of Section 2 of the
Commitment Letter. The Specified Representations will be true and correct in all
material respects (except that any such representation qualified by materiality
or material adverse effect will be true and correct in all respects).

 

7.

The Lead Arrangers shall have received at least five business days prior to the
Closing Date all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, to the extent requested at least ten days prior to the Closing Date.

 

8.

With respect to the Backstop Credit Facilities, the Odin Incremental Facility
and the Bridge Facility, the Lead Arrangers shall have received customary
Confidential Information Memoranda (which shall include the financial statements
described in paragraph 2 above) for use in the syndication of the Backstop
Credit Facilities by a date sufficient to afford the Lead Arrangers a period of
at least 15 consecutive business days to syndicate the Backstop Credit
Facilities prior to the Closing Date; provided that (i) the days from
November 22, 2018 through November 25, 2018 shall not be included when counting
the 15 business days, (ii) if such period has not ended on or before
December 21, 2018, it shall not commence until January 2, 2019, (iii) such
period will not commence until the audited financial statements of each of the
Company and the Odin Acquired Business for the year ended September 30, 2018
meeting the requirements of clauses (i)(A) and (ii)(A) of paragraph 2 above have
been received by the Lead Arrangers and (iv) such period will not commence prior
to the earlier of (x) first date on which the conditions set forth in Sections
9.01(c), 9.01(d), 9.02(c) and 9.02(d) of the Gamma Acquisition Agreement as in
effect on the date hereof are satisfied (the “Gamma Clearance Date”) and (y) the
Gamma Termination Date.

 

9.

(a) The Company shall have entered into an engagement letter with one or more
investment banks (the “Investment Banks”) reasonably acceptable to the Lead
Arrangers, pursuant to which the Company will engage the Investment Banks in
connection with a potential issuance of Notes and Equity Securities (with the
Commitment Parties acknowledging that the condition specified in this clause
(a) has been satisfied as of the date hereof) and (b) prior to the Closing Date
there shall have elapsed at least 15 consecutive business days after the date on
which the Company shall

 

Annex E-3



--------------------------------------------------------------------------------

  have provided to the Lead Arrangers (1) a customary preliminary offering
memorandum suitable for use during such period in a customary “road show”
relating to the offering of the Notes pursuant to Rule 144A under the Securities
Act (except that the “description of notes” and “plan of distribution” sections,
to the extent applicable, may be excluded, provided that the Company will
cooperate with the Investment Banks to assist with preparation of the
“description of notes” section to the extent applicable) and a customary
preliminary prospectus for the offering of the Equity Securities pursuant to a
registered offering under the Securities Act, including audited annual financial
statements of the Company and the Odin Acquired Business contemplated by
paragraph 2 above and PCAOB AU 722 reviewed interim financial statements of the
Company and the Odin Acquired Business for the interim periods contemplated by
paragraph 2 above and any other business the financials of which would be
required to be included pursuant to Rule 3-05 of Regulation S-X if the offering
was done on a registered basis, pro forma financial statements giving effect to
the Odin Acquisition, (unless the Gamma Termination Date shall have occurred
prior to such time) the Gamma Acquisition, any Divestiture Process and the
application of the proceeds thereof and of any associated loss-sharing payment
received and other recent or probable material acquisitions (to the extent
required in an S-1 Registration Statement) and other financial data of the type
and form customarily included in offering memoranda, prospectuses and similar
documents for use during such period in a customary “road show” relating to the
offering of the Notes pursuant to Rule 144A or the Equity Securities pursuant to
a registered offering under the Securities Act, prepared, in the case of the
historical and pro forma financial statements, in accordance with U.S. GAAP and
Regulation S-X under the Securities Act (and with respect to pro forma financial
statements for the most recent fiscal year, the interim periods contemplated
pursuant to paragraph 2(i)(A) above and paragraph 2(ii)(A) above and the
twelve-month period ending on the last day of each of the most recently
completed four-fiscal quarter period contemplated pursuant to paragraph 2(i)(B)
above, as if Regulation S-X was applicable to such financial statements, and of
the type and form customarily included in an offering of high-yield debt
securities pursuant to Rule 144A and equity securities pursuant to a registered
offering under the Securities Act) which will be in a form that will enable the
independent auditors of the Company and the Odin Acquired Business to render a
customary “comfort letter” (including customary “negative assurances”) in
connection with an offering of the Securities and (2) drafts of such comfort
letters referred to in clause (1) which such independent auditors are prepared
to deliver (the “Draft Comfort Letters”); provided that for purposes of this
paragraph (i) the days from November 22, 2018 through November 25, 2018 shall
not be included when counting the 15 business days, (ii) if such period has not
ended on or before December 21, 2018, it shall not commence until January 2,
2019, (iii) such period will not commence until the audited financial statements
of each of the Company and the Odin Acquired Business for the year ended
September 30, 2018 meeting the requirements of clauses (i)(A) and (ii)(A) of
paragraph 2 above have been received by the Lead Arrangers and (iv) such period
will not commence prior to the earlier of (x) the Gamma Clearance Date and
(y) the Gamma Termination Date. A preliminary offering memorandum or prospectus,
as applicable, that complies with the requirements set forth in the immediately
preceding sentence and is accompanied by the Draft Comfort Letters is referred
to herein as the “Required Offering Document.”

If the Company in good faith reasonably believes it has delivered each Required
Offering Document, it may deliver to the Lead Arrangers a written notice to that
effect (stating when it believes it completed such delivery), in which case the
15 consecutive business day period referred to above shall be deemed to have
commenced on the date specified in that notice unless the Lead Arrangers in good
faith reasonably believe the Company has not completed delivery of the Required
Offering Document and, within three business days after the delivery of such
notice by the Company, delivers a written notice to the Company to that effect
(stating with reasonable specificity which information required to be included
in the Required Offering Document the Lead Arrangers reasonably believe the
Company has not delivered).

 

Annex E-4



--------------------------------------------------------------------------------

Annex I to Annex E

Form of Solvency Certificate

[Date]

This Solvency Certificate (this “Certificate”) is delivered by ENERGIZER
HOLDINGS, INC., a Missouri corporation (the “Borrower”), in connection with that
certain Credit Agreement dated as of [Date] (the “Credit Agreement”), among the
Borrower, the Lenders from time to time party thereto and [            ], as
Administrative Agent. Each capitalized term used but not defined herein shall
have the meaning assigned to it in the Credit Agreement.

Pursuant to Section [    ] of the Credit Agreement, the Borrower hereby
certifies that, after giving effect to the Transactions, on the date hereof:

(a) The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.

(b) The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.

(c) The Borrower and its Subsidiaries, on a consolidated basis, do not intend to
incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.

(d) The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction for which their property would constitute an
unreasonably small capital.

(e) The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the date first above written.

 

ENERGIZER HOLDINGS, INC. By:  

 

Name:   Title:   Chief Financial Officer

 

Annex I-1